Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of
February 28, 2020 by and among DermTech, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement:
(i) that aggregate number of shares of common stock, par value $0.0001 per share
(the “Common Stock”), of the Company, set forth below such Purchaser’s name on
the signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 2,467,724 shares of Common Stock (the “Common Shares”)),
(ii) that aggregate number of shares of Series B-1 Convertible Preferred Stock,
par value $0.0001 per share (the “Series B-1 Preferred Stock”), of the Company,
if any, set forth below such Purchaser’s name on the signature page of this
Agreement (which aggregate amount for all Purchasers together shall be
3,198.9419 shares of Series B-1 Preferred Stock (the “Series B-1 Shares”)) and
(iii) that aggregate number of shares of Series B-2 Convertible Preferred Stock,
par value $0.0001 per share (the “Series B-2 Preferred Stock” and, together with
the Series B-1 Preferred Stock, collectively referred to herein as the
“Preferred Stock”), of the Company, if any, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 523.8094 shares of Series B-2 Preferred Stock (the
“Series B-2 Shares” and, together with the Series B-1 Shares, collectively
referred to herein as the “Preferred Shares”)) (the shares of Common Stock
issuable upon conversion of the Preferred Stock collectively are referred to
herein as the “Underlying Shares”).

C. The Common Shares, Preferred Shares and Underlying Shares collectively are
referred to herein as the “Shares”.

D. The Company has engaged Cowen and Company, LLC to act as lead placement agent
(the “Placement Agent”) and William Blair & Company, LLC and Lake Street Capital
Markets, LLC as co-placement agents (the “Co-Placement Agents”) for the offering
of the Shares on a “reasonable efforts” basis.

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“Accredited Investor Questionnaire” means the Accredited Investor Questionnaire
set forth as Exhibit D hereto.

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened against the Company or any of its
Subsidiaries or any of their respective properties or any officer, director or
employee of the Company or any of its Subsidiaries acting in his or her capacity
as an officer, director or employee before or by any federal, state, county,
local or foreign court, arbitrator, governmental or administrative agency,
regulatory authority, stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Certificates of Designation” means, collectively, the Series B-1 Certificate of
Designation and the Series B-2 Certificate of Designation.

“Closing” means the closing of the purchase and sale of the Shares on the
Closing Date pursuant to Section 2.1.

 

2



--------------------------------------------------------------------------------

“Closing Bid Price” means, for any security as of any date: (a) the last
reported closing bid price per share for such security on the Principal Trading
Market, as reported by Bloomberg Financial Markets, or, (b) if the Principal
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price then the last bid price of such security prior
to 4:00 p.m., New York City time, as reported by Bloomberg Financial Markets, or
(c) if the foregoing do not apply, the last closing price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg Financial Markets, or, (d) if no closing bid price is
reported for such security by Bloomberg Financial Markets, the average of the
bid prices of any market makers for such security as reported in the OTCMarkets
Pink Open Market. If the Closing Bid Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Bid Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the holder of such security. If the Company and such holder
are unable to agree upon the fair market value of such security, then the Board
of Directors shall use its good faith judgment to determine the fair market
value. The Board of Directors’ determination shall be binding on all parties
absent demonstrable error. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Common Stock Purchase Price” means $10.50 per share of Common Stock.

“Company Counsel” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
with offices located at 3580 Carmel Mountain Road, Suite 300, San Diego, CA
92130.

“Company Covered Person” means, with respect to the Company as an “issuer” for
purposes of Rule 506 promulgated under the Securities Act, any Person listed in
the first paragraph of Rule 506(d)(1).

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the officers
of the Company having responsibility for the matter or matters that are the
subject of the statement, after reasonable inquiry.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) with respect to any Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

3



--------------------------------------------------------------------------------

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Fundamental Transaction” means any event pursuant to which (i) the Company
effects (A) any merger of the Company with (but not into) another Person, in
which stockholders of the Company immediately prior to such transaction own less
than a majority of the outstanding stock of the surviving entity, or (B) any
merger or consolidation of the Company into another Person, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer approved or
authorized by the Company’s Board of Directors is completed pursuant to which
holders of at least a majority of the outstanding Common Stock tender or
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 6.14
below or as a result of a transaction, the primary purpose of which is to change
the jurisdiction of incorporation of the Company).

“GAAP” means U.S. generally accepted accounting principles.

“Insolvent” means, with respect to any Person, (a) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s debts as they become due, (b) such Person is unable to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (c) such Person has unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is currently proposed to be conducted.

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” means a material adverse effect on the results of
operations, stockholders’ equity, assets, prospects, business or financial
condition of the Company and its Subsidiaries taken as a whole, except that any
of the following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (i) effects caused by changes or circumstances affecting general
market conditions in the U.S. or applicable foreign economy or which are
generally applicable to the industry in which the Company operates, provided
that such effects are not borne disproportionately by the Company, or
(ii) effects caused by earthquakes, floods, hurricanes, wildfires or other
large-scale natural disasters, hostilities, acts of war, sabotage or terrorism
or military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing as
of the date hereof.

“Material Contract” means any contract of the Company or a subsidiary of the
Company that has been filed or was required to have been filed as an exhibit to
the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

4



--------------------------------------------------------------------------------

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means the tenth (10th) Business Day following the date of this
Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Capital Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened, before or by any federal, state,
county, local or foreign court, arbitrator, governmental or administrative
agency, regulatory authority, stock market, stock exchange or trading facility.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Required Approvals” has the meaning set forth in Section 3.1(e) hereof.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Report” has the meaning set forth in Section 3.1(h) hereof.

“Series B-1 Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series B-1 Convertible Preferred Stock to
be filed prior to the Closing by the Company with the Secretary of State of the
State of Delaware, in the form of Exhibit E attached hereto.

“Series B-1 Purchase Price” means $10,500.00 per share of Series B-1 Preferred
Stock.

“Series B-2 Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series B-2 Convertible Preferred Stock to
be filed prior to the Closing by the Company with the Secretary of State of the
State of Delaware, in the form of Exhibit F attached hereto.

“Series B-2 Purchase Price” means $10,500.00 per share of Series B-2 Preferred
Stock.

 

5



--------------------------------------------------------------------------------

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

“Stockholder Approval” means such approval as is required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity),
including Nasdaq Listing Standard Rule 5635(d), from the stockholders of the
Company with respect to the transactions contemplated by the Transaction
Documents, including the issuance of all of the Underlying Shares in excess of
19.99% of the issued and outstanding Common Stock on the date hereof.

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for all Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)” in United States dollars and in
immediately available funds.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.

“Trading Affiliate” means an Affiliate of a Purchaser who (x) had knowledge of
the transactions contemplated hereby, (y) has or shares discretion relating to
such Purchaser’s investments or trading or information concerning such
Purchaser’s investments, including in respect of the Shares, and (z) is subject
to such Purchaser’s review or input concerning such Affiliate’s investments or
trading.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTCMarkets), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTCMarkets),
a day on which the Common Stock is traded in the over-the-counter market, as
reported by the OTCMarkets, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the OTCMarkets Pink Open Market (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the OTCMarkets on which the Common Stock is listed or quoted
for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements explicitly contemplated
hereunder.

 

6



--------------------------------------------------------------------------------

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 1 State Street 30th
Floor, New York, NY 10004-1561, and a telephone number of (212) 509-4000, or any
successor transfer agent for the Company.

ARTICLE II

PURCHASE AND SALE

Section 2.1 Closing.

(a) Amount of Shares Issued. Subject to the terms and conditions set forth in
this Agreement, at the Closing, the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company: (1) such number of Common Shares equal to the quotient resulting
from dividing (i) the Subscription Amount for such Purchaser attributable to the
Common Shares as indicated below such Purchaser’s name on its signature page to
this Agreement by (ii) the Common Stock Purchase Price, rounded down to the
nearest whole Common Share; (2) such number of Series B-1 Shares equal to the
quotient resulting from dividing (i) the Subscription Amount for such Purchaser
attributable to the Series B-1 Shares as indicated below such Purchaser’s name
on its signature page to this Agreement by (ii) the Series B-1 Purchase Price;
and (3) such number of Series B-2 Shares equal to the quotient resulting from
dividing (i) the Subscription Amount for such Purchaser attributable to the
Series B-2 Shares as indicated below such Purchaser’s name on its signature page
to this Agreement by (ii) the Series B-2 Purchase Price.

(b) Closing. The Closing of the purchase and sale of the Shares shall take place
at the offices of Goodwin Procter LLP, The New York Times Building, 620 Eighth
Avenue, New York, New York 10018 on the Closing Date or at such other
location(s) or remotely by facsimile transmission or other electronic means as
the parties may mutually agree.

(c) Form of Payment. Except as may otherwise be agreed to among the Company and
one or more of the Purchasers, on or prior to the Business Day immediately prior
to the Closing Date, each Purchaser shall wire its Subscription Amount, in
United States dollars and in immediately available funds, to a bank account
designated in writing by the Company to such Purchaser at least one Business Day
prior to the Closing Date.

(d) Delivery of Shares. On the Closing Date, upon receipt of the aggregate
Subscription Amount, the Company shall irrevocably instruct the Transfer Agent
to deliver to each Purchaser evidence of such Purchaser’s book-entry statement,
free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof), evidencing (1) the number of Common Shares
such Purchaser is purchasing as is set forth on such Purchaser’s signature page
to this Agreement next to the heading “Number of Shares of Common Stock to be
Acquired”, (2) the number of Series B-1 Shares such Purchaser is purchasing as
is set forth on such Purchaser’s signature page to this Agreement next to the
heading “Number of Shares of Series B-1 Preferred Stock to be Acquired”, and
(3) the number of Series B-2 Shares such Purchaser is purchasing as is set forth
on such Purchaser’s signature page to this Agreement next to the heading “Number
of Shares of Series B-2 Preferred Stock to be Acquired”; provided that,
notwithstanding anything in this Agreement to the contrary and as may be agreed
to among the Company and one or more Purchasers, a Purchaser shall not be
required to wire its Subscription Amount until it confirms receipt of a
book-entry statement from the Transfer Agent evidencing the issuance of the
Shares to such Purchaser on and as of the Closing Date.

 

7



--------------------------------------------------------------------------------

Section 2.2 Closing Deliveries.

(a) Company Deliverables. On or prior to the Closing, the Company shall issue,
deliver or cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

(i) a legal opinion of Company Counsel, dated as of the Closing Date and in
substantially the form attached hereto as Exhibit B, executed by such counsel
and addressed to the Purchasers, the Placement Agent and the Co-Placement
Agents;

(ii) the Registration Rights Agreement, duly executed by the Company;

(iii) duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent instructing the Transfer Agent to deliver,
concurrently with the Closing, a book-entry statement evidencing (1) a number of
Common Shares equal to such Purchaser’s Subscription Amount attributable to the
Common Shares (as indicated on such Purchaser’s signature page hereto) divided
by the Common Stock Purchase Price, registered in the name of such Purchaser and
free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof), (2) a number of Series B-1 Shares equal to
such Purchaser’s Subscription Amount attributable to the Series B-1 Shares (as
indicated on such Purchaser’s signature page hereto) divided by the Series B-1
Purchase Price, registered in the name of such Purchaser and free and clear of
all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof), and (3) a number of Series B-2 Shares equal to such
Purchaser’s Subscription Amount attributable to the Series B-2 Shares (as
indicated on such Purchaser’s signature page hereto) divided by the Series B-2
Purchase Price, registered in the name of such Purchaser and free and clear of
all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof);

(iv) the Compliance Certificate referred to in Section 5.1(h);

(v) a certificate of the Secretary of the Company, in the form attached hereto
as Exhibit G (the “Secretary’s Certificate”), dated as of the Closing Date,
(A) certifying the resolutions adopted by the Board of Directors or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Shares,
(B) certifying the current versions of the certificate of incorporation, as
amended, and bylaws, as amended, of the Company and (C) certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company;

(vi) evidence from the Secretary of State of the State of Delaware that the
Certificates of Designation have been filed with the Secretary of State of the
State of Delaware as of the Closing Date and have become effective as of the
Closing Date; and

 

8



--------------------------------------------------------------------------------

(vii) a certificate of good standing of the Company from the Secretary of State
of the State of Delaware dated within 5 business days of the Closing Date.

(b) Purchaser Deliverables. On or prior to the Closing, each Purchaser shall
deliver or cause to be delivered to the Company (or the Placement Agent in the
case of clause (ii) below) the following, with respect to such Purchaser (the
“Purchaser Deliverables”):

(i) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth as the “Purchase Price” indicated below
such Purchaser’s name on the applicable signature page hereto under the heading
“Aggregate Purchase Price (Subscription Amount)” by wire transfer to a bank
account designated by the Company;

(ii) the Registration Rights Agreement, duly executed by such Purchaser; and

(iii) a fully completed and duly executed Accredited Investor Questionnaire in
the form attached hereto as Exhibit D.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. Except as (i) set
forth in the schedules delivered herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, or (ii) disclosed in the SEC
Reports, the Company hereby represents and warrants as of the date hereof and
the Closing Date (except for the representations and warranties that speak as of
a specific date, which shall be made as of such date), to each of the
Purchasers, the Placement Agent and the Co-Placement Agents:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a)
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any and all
Liens, and all the issued and outstanding shares of capital stock or comparable
equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

(b) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate (or other applicable) power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted and, in the case of the Company, to enter into
and to consummate the transactions contemplated by the Transaction Documents.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its

 

9



--------------------------------------------------------------------------------

certificate of incorporation or bylaws or other organizational documents. The
Company and each of its Subsidiaries is duly qualified to conduct business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in a Material Adverse Effect or a material adverse effect
on the legality, validity or enforceability of any Transaction Document or the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document; and no Proceeding has been
instituted, is pending, or, to the Company’s Knowledge, has been threatened in
any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares) do not and will not (i) conflict with or
violate any provisions of the Company’s or any Subsidiary’s certificate of
incorporation or bylaws, each as amended, or other similar organizational
documents of any Subsidiary, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations, assuming
the correctness of the representations and warranties made by the Purchasers
herein, of any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets), or by which
any property or asset of the Company is bound or

 

10



--------------------------------------------------------------------------------

affected, except in the case of clauses (ii) and (iii) such as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect or a material adverse effect on the legality, validity
or enforceability of any Transaction Document or the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, approval, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority, holder of
outstanding securities of the Company or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Shares), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Shares and the listing
of the Shares for trading or quotation, as the case may be, thereon in the time
and manner required thereby, (v) the filings required in accordance with
Section 4.6 of this Agreement, (vi) the Stockholder Approval, (vii) the filing
of the Certificates of Designation with the Secretary of State of the State of
Delaware and (viii) those that have been made or obtained prior to the date of
this Agreement (collectively, the “Required Approvals”).

(f) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and non-assessable and free and
clear of all Liens, other than restrictions on transfer set forth in Section 4.1
hereof or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the Shares
will be issued in compliance with all applicable federal and state securities
laws. No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii)
of the Securities Act (a “Disqualification Event”) is applicable to the Company
or, to the Company’s knowledge, any Company Covered Person, except for a
Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is
applicable.

(g) Capitalization. The capitalization of the Company is as described in its SEC
Report on Form 10-Q for the quarter ended September 30, 2019, except for
issuances pursuant to this Agreement, stock option exercises, restricted stock
unit delivery, issuances pursuant to equity incentive plans described in the SEC
Reports or exercises of warrants, or issuances of warrants. The Company has not
issued any capital stock since the date of its most recently filed SEC Report
other than to reflect stock option and warrant exercises, restricted stock unit
delivery, and issuances of warrants that do not, individually or in the
aggregate, have a material effect on the issued and outstanding capital stock,
options and other securities of the Company. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents that
have not been effectively waived as of the Closing Date. Except as set forth on
Schedule 3.1(g) or a result of the purchase and sale of the Shares, there are no
outstanding options, warrants,

 

11



--------------------------------------------------------------------------------

scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and non-assessable, have been issued in compliance in all material
respects with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities which violation would have or
would reasonably be expected to result in a Material Adverse Effect or a
material adverse effect on the legality, validity or enforceability of any
Transaction Document or the Company’s ability to perform in any material respect
on a timely basis its obligations under any Transaction Document. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s stockholders.

(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the 12 months preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, together with Amendment No. 1 to the Company’s registration
statement on Form S-1 (File No. 333-235780) filed with the Commission on
February 6, 2020 and the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”,
and the SEC Reports, together with the Disclosure Schedules, being collectively
referred to as the “Disclosure Materials”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension, except where the failure to file on a
timely basis would not have or reasonably be expected to result in a Material
Adverse Effect and would not have or reasonably be expected to result in any
limitation or prohibition, or with respect to Rule 144 further delay, on the
Company’s ability to register the Shares for resale on Form S-1 or any
Purchaser’s ability to use Rule 144 to resell any Shares (it being acknowledged
that the Company was formerly a shell company and that Rule 144 is not available
for the resale of securities (including the Shares being acquired hereunder)
initially issued by shell companies or issuers that have been at any time
previously a shell company, until, among other requirements, at least one year
has elapsed from the time that the issuer filed current Form 10 type information
with the Commission reflecting its status as an entity that is not a shell
company, which information the Company filed with the Commission on September 5,
2019). As of their respective filing dates, or to the extent corrected by a
subsequent amendment, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Each of the Material Contracts to which the
Company or any Subsidiary is a party or to which the property or assets of the
Company or any of its Subsidiaries are subject has been filed (or incorporated
by reference) as an exhibit to the SEC Reports.

 

12



--------------------------------------------------------------------------------

(i) Financial Statements. The consolidated financial statements (including the
notes and schedules thereto) of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent amendment). Such
consolidated financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes or schedules
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects, for the
Company and its consolidated Subsidiaries taken as a whole, their financial
position as of the dates thereof and their results of operations and cash flows
for the periods then ended, subject, in the case of unaudited financial
statements, to normal, immaterial year-end audit adjustments.

(j) Material Changes. Since the date of the latest financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred, assumed or guaranteed any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in SEC
Reports, (iii) the Company has not altered materially its method of accounting
or the manner in which it keeps its accounting books and records, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock (other than in connection
with repurchases of unvested stock issued to employees of the Company), (v) the
Company has not issued any capital stock or granted any options, warrants or
other rights to purchase or obtain any of its capital stock to any officer,
director or Affiliate, except Common Stock issued in the ordinary course as
dividends on outstanding preferred stock or issued pursuant to existing Company
stock option or stock purchase plans or executive and director compensation
arrangements disclosed in the SEC Reports, (vi) there has not been any material
change or material amendment to, any waiver of any material right by the Company
under, or any termination of, any Material Contract under which the Company or
any of its Subsidiaries is bound or subject, (vii) there has not occurred any
material transfer, assignment, sale or other disposition of any of the assets
shown or reflected in the consolidated balance sheet of the Company or any
material cancellation, discharge or payment of any debts, liens or entitlements,
(viii) none of the Company and its Subsidiaries has made any material capital
investment in, or any material loan to, any Person, (ix) the Company has not
adopted, entered into, modified or terminated any employee benefit plan or any
material employment, severance, retention or other agreement with any current or
former employee, officer, director, independent contractor or consultant,
(x) the Company has not entered into a material new line of business or
abandoned or discontinued any material existing line of business, and (xi) none
of the Company and its Subsidiaries has entered into any contract or agreement
to do any of the foregoing, or has taken

 

13



--------------------------------------------------------------------------------

any action or omission to act that would result in any of the foregoing. Except
for the issuance of the Shares contemplated by this Agreement, no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one Trading Day prior to the date that this
representation is made.

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) would, if there were an unfavorable decision, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect or a material adverse effect on the legality, validity or enforceability
of any Transaction Document or the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document. During
the past five years, neither the Company nor any Subsidiary, nor to the
Company’s Knowledge any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. During the past five years, the Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.

(l) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or would reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or any Subsidiary’s employees is a member of a
labor union that relates to such employee’s relationship with the Company, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement. No executive officer of the Company (as defined in Rule
501(f) of the Securities Act) has notified the Company or any of its
Subsidiaries that such officer intends to leave the Company or any such
Subsidiary or otherwise terminate such officer’s employment with the Company or
any such Subsidiary. To the Company’s Knowledge, no executive officer or key
employee, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and to the Company’s
Knowledge, the continued employment of each such executive officer or key
employee does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters, except, in each case, matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Company is in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(m) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or any of
its Subsidiaries or their properties or assets, or (iii) is in violation of, or
in receipt of written notice that it is in violation of, any statute, rule or
regulation of any governmental authority applicable to the Company or any of its
Subsidiaries or any stock exchange listing rule, except in each case as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect or a material adverse effect on the legality,
validity or enforceability of any Transaction Document or the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document.

(n) Regulatory Permits. The Company and each of its Subsidiaries possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as currently conducted, except as set forth in the SEC Reports, or such that
where the failure to possess such permits, individually or in the aggregate, has
not and would not have or would not reasonably be expected to result in a
Material Adverse Effect a material adverse effect on the legality, validity or
enforceability of any Transaction Document or the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (“Material Permits”), and neither the Company nor any of its
Subsidiaries has received any notice of Proceedings relating to the revocation
or modification of any such Material Permits.

(o) Title to Assets. The Company and each of its Subsidiaries has good and
marketable title to all tangible personal property owned by it that is material
to its business, in each case free and clear of all Liens except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company. Any real property
and facilities held under lease by the Company and any of its Subsidiaries are
held by it under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries.

(p) Patents and Trademarks. To the Company’s Knowledge, the Company and each of
its Subsidiaries owns, possesses, licenses or has other rights to use, all
patents, patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how, proprietary processes, formulae,
methodologies and other intellectual property rights and similar rights
necessary or material for use in connection with its businesses as described in
the SEC Reports and which the failure to do so would have or reasonably be
expected to result in a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). To the Company’s Knowledge, none of the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
patent, trademark, copyright, trade secret or other proprietary rights of any
Person. There is no pending or, to the Company’s Knowledge, threatened
Proceeding or claim by any Person that the Company’s or any Subsidiary’s
business as now conducted infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of another. To the Company’s
Knowledge, there is no existing infringement by another Person of any of the
Intellectual Property Rights that would have or would reasonably be expected to
result

 

15



--------------------------------------------------------------------------------

in a Material Adverse Effect. There is no pending or, to the Company’s
Knowledge, threatened Proceeding or claim by another Person challenging the
Company’s or any Subsidiary’s rights in or to any material Intellectual Property
Rights, or challenging inventorship, validity or scope of any such Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its and its Subsidiaries’
Intellectual Property Rights, except where failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. None of the technology employed by the Company or any of its
Subsidiaries has been obtained or is being used by the Company or any Subsidiary
in violation of any contractual obligation binding on the Company or any
Subsidiary or, to the Company’s Knowledge, any of its or its Subsidiaries’
officers, directors or employees or otherwise in violation of the rights of any
Person, which violations would have or would reasonably be expected to have a
Material Adverse Effect.

(q) Insurance. The Company and each of its Subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged
(“Appropriate Insurance”). None of the Company or any of its Subsidiaries has
received any written notice of cancellation of any such insurance, nor, to the
Company’s Knowledge, will it or any Subsidiary be unable to renew its existing
Appropriate Insurance coverage as and when such coverage expires or to obtain
similar Appropriate Insurance coverage from similar insurers as may be necessary
to continue its business without a material increase in cost.

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the executive officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company (other than for services as employees,
officers and directors) that would be required to be disclosed pursuant to Item
404 of Regulation S-K promulgated under the Securities Act.

(s) Internal Accounting Controls. The Company maintains a system of internal
controls over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. Since
January 1, 2018, (i) neither the Company nor any Subsidiary nor, to the
Company’s Knowledge, any director, officer, employee, auditor, accountant or
representative of the Company or any Subsidiary has received or otherwise had or
obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that the Company or any Subsidiary has engaged in
questionable accounting or auditing practices, and (ii) to the Company’s
Knowledge, no attorney representing

 

16



--------------------------------------------------------------------------------

the Company or any Subsidiary, whether or not employed by the Company or any
Subsidiary, has reported evidence of a violation of securities laws, breach of
fiduciary duty or similar violation by the Company, its Subsidiaries or any of
its officers, directors, employees or agents to the board of directors or any
committee thereof or to any director or officer of the Company or any of its
Subsidiaries.

(t) Sarbanes-Oxley; Disclosure Controls; ICOFR. The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company has established disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under
the Exchange Act) for the Company and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) that have materially affected, or are reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(u) Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent and the Co-Placement
Agents with respect to the offer and sale of the Shares (which fees are being
paid by the Company). The Purchasers shall have no obligation with respect to
any fees or with respect to any claim made by or on behalf of other Persons for
fees of a type contemplated in this paragraph (u) pursuant to any agreement to
which the Company is a party that may be due in connection with the transactions
contemplated by the Transaction Documents. The Company shall indemnify, pay, and
hold each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.

(v) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires provided by
the Purchasers, no registration under the Securities Act is required for the
offer and sale of the Shares by the Company to the Purchasers under the
Transaction Documents. The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of the Principal Trading Market (including,
without limitation, Nasdaq Listing Rule 5635(d)).

(w) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

 

17



--------------------------------------------------------------------------------

(x) Registration Rights. Other than each of the Purchasers pursuant to the
Registration Rights Agreement or as disclosed in Schedule 3.1(x), no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.

(y) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the 12 months preceding the date hereof, received written notice from
any Trading Market on which the Common Stock is listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance with all
listing and maintenance requirements of the Principal Trading Market on the date
hereof and the issuance of the Shares will not violate any such listing or
maintenance requirements.

(z) Application of Takeover Protections; Rights Agreements. The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company’s issuance of
the Shares and the Purchasers’ ownership of the Shares.

(aa) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has, directly
or indirectly, at any time within the past six months, made any offers or sales
of any Company security or solicited any offers to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Shares as contemplated hereby or (ii) cause
the offering of the Shares pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions, including, without
limitation, under the rules and regulations of any Trading Market on which any
of the securities of the Company are listed or designated unless such
integration would not have or reasonably be expected to result in a Material
Adverse Effect.

(bb) Tax Matters. The Company and each of its Subsidiaries (i) has accurately
and timely prepared and filed (or requested valid extensions thereof) all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,

 

18



--------------------------------------------------------------------------------

except those being contested in good faith, with respect to which adequate
reserves have been set aside on the books of the Company and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except, in the case of clauses (i) and (ii) above, where the failure to
so pay or file any such tax, assessment, charge or return would not have or
reasonably be expected to result in a Material Adverse Effect. The Company has
not received notice of any unpaid taxes in any material amount claimed to be due
by the Company or any Subsidiary by the taxing authority of any jurisdiction.

(cc) Environmental Matters. To the Company’s Knowledge, none of the Company or
any of its Subsidiaries (i) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and there is no pending investigation or, to the
Company’s Knowledge, investigation threatened in writing that might lead to such
a claim.

(dd) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any Person acting on behalf of the Company has offered or sold any of
the Shares by any form of general solicitation or general advertising.

(ee) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company, any Subsidiary and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in the SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.

(ff) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries,
nor to the Company’s Knowledge, any agent or other Person acting on behalf of
the Company or any of its Subsidiaries, has (i) directly or indirectly, used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended.

(gg) Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is

 

19



--------------------------------------------------------------------------------

acting as a financial adviser or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Shares. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(hh) Regulation M Compliance. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Shares, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Shares in violation of Regulation M under
the Exchange Act, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company, other
than, in the case of clauses (ii) and (iii), compensation paid to the Placement
Agent and the Co-Placement Agents in connection with the placement of the
Shares.

(ii) PFIC Status. Neither the Company nor any of its Subsidiaries is or intends
to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

(jj) OFAC Status. Neither the Company nor any of its Subsidiaries is and, to the
Company’s Knowledge, no director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any joint venture partner or other Person or
entity, towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or
any other country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

(kk) FDA and Other Governmental Authorities. There is no legal or governmental
proceeding to which the Company or any Subsidiary is a party or of which any
property or assets of the Company or any Subsidiary is the subject, including
any proceeding before the United States Food and Drug Administration (“FDA”),
the Centers for Medicare & Medicaid Services (“CMS”) or any other comparable
federal, state, local or non-U.S. governmental authority (it being understood
that any interaction between the Company and the FDA, CMS or any such comparable
governmental authority relating to the product development process or the
Company’s laboratory services shall not be deemed proceedings for purposes of
this representation), which, singularly or in the aggregate, if determined
adversely to the Company or any Subsidiary, would have or would reasonably be
expected to have a Material Adverse Effect; and to the Company’s Knowledge, no
such proceedings are threatened or contemplated by any governmental authority or
threatened by others. The Company and each Subsidiary is in compliance with all
applicable federal, state, local and non-U.S. laws, regulations, orders and
decrees governing its business as prescribed by the FDA, CMS, or any

 

20



--------------------------------------------------------------------------------

other federal, state or non-U.S. governmental authority to the extent that they
may be engaged in the regulation of the Company’s services, products or product
candidates, except where noncompliance would not, singularly or in the
aggregate, be reasonably likely to have a Material Adverse Effect. All
preclinical studies and clinical trials conducted by or on behalf of the Company
and any subsidiary, including those necessary to support approval for
commercialization of the Company’s or any Subsidiary’s products or product
candidates or to support coverage and reimbursement of the Company’s testing
services by demonstrating clinical utility, have been conducted by the Company
or any Subsidiary, as applicable, or to the Company’s Knowledge by third
parties, in material compliance with all applicable federal, state or non-U.S.
laws, rules, orders and regulations.

(ll) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(mm) Solvency. The Company is not as of the date hereof and, after giving effect
to the transactions contemplated hereby at the Closing, will not be, Insolvent.

Section 3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company, the Placement Agent and
the Co-Placement Agents as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would result in a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including, assuming the correctness of the

 

21



--------------------------------------------------------------------------------

Company’s representations and warranties contained herein, federal and state
securities laws) applicable to such Purchaser, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities laws, provided, however, that by making the representations
herein, such Purchaser does not agree to hold any of the Shares for any minimum
period of time and reserves the right, subject to the provisions of this
Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Shares hereunder in the ordinary course of
its business. Except as contemplated by the Registration Rights Agreement and
the Registration Statement to be filed by the Company pursuant to the terms
thereof, such Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares to or through any Person; such Purchaser
is not a registered broker-dealer under Section 15 of the Exchange Act or an
entity engaged in a business that would require it to be so registered as a
broker-dealer.

(d) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

(e) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Company’s representations and warranties
contained in the Transaction Documents.

 

22



--------------------------------------------------------------------------------

(h) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Purchaser.

(i) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other non-affiliated Purchaser’s investment manager and/or legal counsel in
making such decision. Such Purchaser understands that nothing in this Agreement
or any other materials presented by or on behalf of the Company to the Purchaser
in connection with the purchase of the Shares constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisers as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares. Such Purchaser understands that the
Placement Agent and the Co-Placement Agents have acted solely as the agents of
the Company in this placement of the Shares and such Purchaser has not relied on
the business or legal advice of the Placement Agent or the Co-Placement Agents
or any of their respective agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(j) Reliance on Exemptions. Such Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

(k) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

(l) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Shares was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.

(m) Accuracy of Accredited Investor Questionnaire. The Accredited Investor
Questionnaire delivered by such Purchaser in connection with this Agreement is
complete and accurate in all respects as of the date of this Agreement and will
be correct as of the Closing Date.

 

23



--------------------------------------------------------------------------------

(n) Former Shell Company and Limitations on Availability of Rule 144. Such
Purchaser acknowledges that the Company was formerly a shell company and that
Rule 144 is not available for the resale of securities (including the Shares
being acquired hereunder) initially issued by shell companies or issuers that
have been at any time previously a shell company, until, among other
requirements, at least one year has elapsed from the time that the issuer filed
current Form 10 type information with the Commission reflecting its status as an
entity that is not a shell company, which information the Company filed with the
Commission on September 5, 2019.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

Section 4.1 Transfer Restrictions.

(a) Compliance with Securities Laws. Notwithstanding any other provision of this
Article IV, each Purchaser, severally but not jointly, covenants that the Shares
acquired by such Purchaser pursuant to the Transaction Documents may be disposed
of only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of such Shares
other than (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) pursuant to Rule 144 (once Rule 144 becomes available for the
resale of securities of the Company and provided that such Purchaser provides
the Company with reasonable assurances (in the form of seller and, if
applicable, broker representation letters) that the securities may be sold
pursuant to such rule) or (iv) in connection with a bona fide pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, any such transferee in a transaction
not referenced in clauses (i)-(iv) above shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Shares.

 

24



--------------------------------------------------------------------------------

(b) Legends. Book-entry statements or stock certificates evidencing the Shares
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form, until such time as they
are not required under Section 4.1(c):

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT, (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR (III) UNLESS SOLD TO THE
COMPANY.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended Shares
in connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan. Such a pledge would not be
subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by such Purchaser
transferee of the pledge. No notice shall be required of such pledge, but such
Purchaser’s transferee shall promptly notify the Company of any such subsequent
transfer or foreclosure of such legended Shares. Each Purchaser acknowledges
that the Company shall not be responsible for any pledges relating to, or the
grant of any security interest in, any of the Shares or for any agreement,
understanding or arrangement between any Purchaser and its pledgee or secured
party. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(c), any Shares subject to a pledge or security interest
as contemplated by this Section 4.1(b) shall continue to bear the legend set
forth in this Section 4.1(b) and be subject to the restrictions on transfer set
forth in Section 4.1(a).

(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a book-entry statement without such legend
or any other legend to the holder of the applicable Shares upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company (“DTC”), if (i) such Shares are
registered for resale under the Securities Act (provided that, if a Purchaser is
selling pursuant to the Registration Statement, such Purchaser agrees to only
sell such Shares during such time that the Registration Statement is effective
and not withdrawn or suspended, and only as permitted by the Registration
Statement), (ii) such Shares are sold or transferred pursuant to Rule 144 (if
the transferor is not an Affiliate of the Company), or (iii) such Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions. Following the
earlier of (i) the Effective Date or (ii) Rule 144 becoming available for the
resale of Shares, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to

 

25



--------------------------------------------------------------------------------

such securities and without volume or manner-of-sale restrictions, the Company
shall deliver to the Transfer Agent irrevocable instructions that the Transfer
Agent shall reissue a book-entry statement representing the applicable Shares
without legend. Any fees (with respect to the Transfer Agent or otherwise)
associated with the removal of such legend shall be borne by the Company.
Following the Effective Date, or at such earlier time as a legend is no longer
required for certain Shares (in which case a Purchaser shall also be required to
provide reasonable assurances, in the form of seller and, if applicable, broker
representation letters), the Company will no later than two Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent (with
notice to the Company) of (i) a legended book-entry statement representing
Shares (endorsed or with stock powers attached, signatures guaranteed, or
otherwise in form necessary to effect the reissuance and/or transfer) or (ii) an
opinion of counsel to the extent required by Section 4.1(a), deliver or cause to
be delivered to the transferee of such Purchaser or such Purchaser, as
applicable, evidence of a book-entry statement representing such Shares that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.1(c) other than to
comply with applicable law. Book entry statements for Shares subject to legend
removal hereunder may be transmitted by the Transfer Agent to a Purchaser by
crediting the account of such Purchaser’s prime broker with DTC as directed by
such Purchaser.

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, in
substantially the form of Exhibit C attached hereto (the “Irrevocable Transfer
Agent Instructions”). The Company represents and warrants that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 4.1(d) (or instructions that are consistent therewith) will be given by
the Company to the Transfer Agent in connection with this Agreement, and that
the Shares shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents and applicable law. The Company acknowledges that a breach
by it of its obligations under this Section 4.1(d) will cause irreparable harm
to a Purchaser. Accordingly, the Company acknowledges that the remedy at law for
a breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

(e) Acknowledgement. Each Purchaser, severally but not jointly, acknowledges its
primary responsibilities under the Securities Act and accordingly will not sell
or otherwise transfer the Shares or any interest therein without complying with
the requirements of the Securities Act and applicable law. While the
Registration Statement remains effective, each Purchaser hereunder may sell the
Shares in accordance with the plan of distribution contained in the Registration
Statement and if it does so it will comply therewith and with the related
prospectus delivery requirements unless an exemption therefrom is available.
Each Purchaser, severally and not jointly with the other Purchasers, agrees that
if it is notified by the Company in writing at any time that the Registration
Statement registering the resale of the Shares is not effective or that the
prospectus included in such Registration Statement no longer complies with the
requirements of Section 10 of the Securities Act, such Purchaser will refrain,
subject to the terms of the Registration Rights Agreement, from selling such
Shares pursuant to

 

26



--------------------------------------------------------------------------------

the Registration Statement until such time as the Purchaser is notified by the
Company that such Registration Statement is effective or such prospectus is
compliant with Section 10 of the Securities Act, unless such Purchaser is able
to, and does, sell such Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act. Both the Company
and its Transfer Agent, and their respective directors, officers, employees and
agents, may rely on this Section 4.1(e) and each Purchaser, severally but not
jointly, with the other Purchasers will indemnify and hold harmless each of such
persons from any breaches or violations of this Section 4.1(e).

(f) Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser un-legended book-entry statements within two Trading Days after
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such two Trading
Day period, such Purchaser is required to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock that such Purchaser anticipated
receiving from the Company without any restrictive legend (a “Buy-In”), then the
Company shall, within three Trading Days after such Purchaser’s request and in
the Company’s sole discretion, either (i) pay cash to such Purchaser in an
amount equal to such Purchaser’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the shares of Common Stock held by such Purchaser equal
to the number of shares of Common Stock so purchased shall be forfeited to the
Company and the Company’s obligation to deliver such book-entry statement (and
to issue such shares of Common Stock) shall terminate, or (ii) promptly honor
its obligation to deliver to such Purchaser book-entry statements representing
such shares of Common Stock and pay cash to the Purchaser in an amount equal to
the excess (if any) of the Buy-In Price over the product of (a) such number of
shares of Common Stock, multiplied by (b) the Closing Bid Price on the Deadline
Date. A Purchaser shall provide the Company written notice indicating the
amounts payable to such Purchaser in respect of the Buy-In, together with
applicable confirmations and other evidence reasonably requested by the Company.

Section 4.2 Reservation of Common Stock. The Company shall reserve and keep
available at all times during which any of the Preferred Shares remain
outstanding, free of preemptive rights, a sufficient number of shares of Common
Stock for the purpose of enabling the Company to issue the Underlying Shares
upon conversion of the Preferred Shares pursuant to the Series B-1 Certificate
of Designation and/or the Series B-2 Certificate of Designation, as applicable.
The form of Notice of Conversion included in the Series B-1 Certificate of
Designation and in the Series B-2 Certificate of Designation sets forth the
totality of the procedures required of the Purchasers in order to convert the
Preferred Shares. No additional legal opinion, other information or instructions
shall be required of the Purchasers to convert their Preferred Shares. The
Company shall honor conversions of the Preferred Shares and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

 

27



--------------------------------------------------------------------------------

Section 4.3 Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Shares may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Shares and
the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

Section 4.4 Furnishing of Information. In order to enable the Purchasers to sell
the Shares under Rule 144 (once Rule 144 becomes available for the resale of
securities of the Company), until the earlier of (i) the date that the Shares
cease to be Registrable Securities (as defined in the Registration Rights
Agreement) (and for no less than 12 months from the Closing), (ii) the date that
is 24 months from the Closing or (iii) the consummation of a Fundamental
Transaction pursuant to which the Company is no longer a reporting company under
the Exchange Act, the Company shall use its commercially reasonable efforts to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. If the Company at any time is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the Shares
under Rule 144.

Section 4.5 No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchasers, or that would be integrated with the offer or sale of such
Shares for purposes of the rules and regulations of any Trading Market such that
it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

Section 4.6 Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New
York City time, on the Business Day immediately following the date hereof, the
Company shall issue a press release (the “Press Release”) reasonably acceptable
to the Placement Agent disclosing (i) all material terms of the transactions
contemplated hereby and (ii) any other material, nonpublic information that the
Company may have provided the undersigned at any time prior to the issuance of
the Press Release; provided, however, that the foregoing clause (ii) shall not
be deemed to refer to any material, nonpublic information that the Company may
have provided to any particular Purchaser pursuant to a prior written agreement
with such Purchaser regarding confidentiality and use of such other material,
nonpublic information executed in accordance with Section 4.8. On or before 5:30
p.m., New York City time, on the fourth Trading Day immediately following the
execution of this Agreement, the Company will file a Current Report on Form 8-K
with the Commission describing the terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement and the
Registration Rights Agreement)). Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser, any Affiliate of any
Purchaser, or any investment adviser of any Purchaser, or include the name of
any Purchaser, any Affiliate of any Purchaser or any investment adviser of any

 

28



--------------------------------------------------------------------------------

Purchaser in any press release or filing with the Commission (other than the
Registration Statement) or any regulatory agency or Trading Market, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law, request of the Staff of the
Commission or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior written notice of such disclosure permitted
under this clause (ii). From and after the issuance of the Press Release, no
Purchaser shall be in possession of any material, non-public information
received from the Company or any of its officers, directors, employees or agents
that is not disclosed in the Press Release unless a Purchaser shall have
executed a prior written agreement regarding confidentiality and use of such
information in accordance with Section 4.8. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that it will comply with the
provisions of any confidentiality or nondisclosure agreement executed by it and,
in addition, until such time as the transactions contemplated by this Agreement
are required to be publicly disclosed by the Company as described in this
Section 4.6 or this Agreement is terminated, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction) and the
information included in the Transaction Documents and Disclosure Schedules.

Section 4.7 Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Shares under the Transaction Documents or under any other written agreement
between the Company and the Purchasers.

Section 4.8 Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express prior written consent of
such Purchaser, unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in entering into this Agreement and effecting transactions in
securities of the Company.

Section 4.9 Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital and general corporate purposes.

 

29



--------------------------------------------------------------------------------

Section 4.10 Listing of Shares; Stockholder Approval. In the time and manner
required by the Principal Trading Market, the Company shall prepare and file
with such Principal Trading Market (other than the OTCMarkets) an additional
shares listing application covering all of the Shares and shall take all steps
necessary to cause all of the Shares to be approved for listing on the Principal
Trading Market (other than the OTCMarkets) as promptly as possible thereafter;
provided, however, that the requirement to list the Underlying Shares shall be
subject to the Company’s first obtaining Stockholder Approval. In addition, the
Company shall hold a special meeting of stockholders (which requirement may be
satisfied instead through the Company’s annual meeting of stockholders) on or
before June 30, 2020 for the purpose of obtaining Stockholder Approval, with the
recommendation of the Board of Directors that such proposal be approved, and the
Company shall solicit proxies from its stockholders in connection therewith in
the same manner as all other management proposals in such proxy statement and
all management-appointed proxyholders shall vote their proxies in favor of such
proposal. The Company shall use its reasonable best efforts to obtain such
Stockholder Approval. If the Company does not obtain Stockholder Approval at the
first meeting, the Company shall call a meeting every four months thereafter to
seek Stockholder Approval until Stockholder Approval is obtained. The Company
shall not take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock on any applicable Trading Market.

Section 4.11 Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon the written request of any Purchaser. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification) and shall provide
evidence of such actions promptly upon the written request of any Purchaser.

Section 4.12 Indemnification of Purchasers.

(a) Indemnification. Subject to the provisions of this Section 4.12, the Company
will indemnify and hold harmless each Purchaser and its Affiliates, directors,
officers, shareholders, members, partners, managers, employees, representatives,
investment advisers and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, members, partners, managers,
employees, representatives, investment advisers and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of each such
controlling Person (each, a “Purchaser Party”), to the fullest extent permitted
by applicable law, from and against, and shall pay and reimburse them for, any
and all losses, liabilities, obligations, claims, contingencies, damages, costs
and expenses (including, without limitation, all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation) (collectively, “Losses”), as incurred, that any such Purchaser
Party may suffer or incur as a result of, based upon, arising out of or
otherwise relating to (i) any inaccuracy in or breach of any of the
representations or warranties of, or breach or nonfulfillment of any of
covenants or agreements made by, the Company in this Agreement or in the other
Transaction Documents or (ii) any Proceeding instituted against a Purchaser in
any capacity, or any Purchaser Party, by any Person who is not an Affiliate of
such Purchaser or other Purchaser Party seeking indemnification, with respect to
any of the transactions contemplated by the Transaction Documents (unless, and
only to the extent that, such Proceeding is based upon a breach of such
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any other agreement with the Company, or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence or willful
misconduct).

 

 

30



--------------------------------------------------------------------------------

(b) Procedures. Promptly after receipt by any Purchaser Party (the “Indemnified
Person”) of notice of any demand, claim or circumstances which would or might
give rise to a claim or the commencement of any Proceeding in respect of which
indemnity may be sought pursuant to this Section 4.12, such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses
relating to such Proceeding; provided, however, that the failure of any
Indemnified Person so to notify the Company shall not relieve the Company of its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced in the defense of such Proceeding by such failure to
notify. Notwithstanding the foregoing, in any such Proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person; provided,
that such fees and expenses shall be paid by the Company if (i) the Company and
the Indemnified Person shall have mutually agreed to the retention of such
counsel, (ii) the Company shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such Proceeding or (iii) in the reasonable judgment of
counsel to such Indemnified Person, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. The Company shall not be liable for (i) any settlement by an
Indemnified Person of any Proceeding effected without the Company’s prior
written consent (which consent shall not be unreasonably withheld, delayed or
conditioned) or (ii) fees or costs incurred pursuant to this Section 4.12 to the
extent such fees or costs are attributable to the Indemnified Person’s breach of
any of the representations, warranties, covenants or agreements made by the
Purchasers in this Agreement or the other Transaction Documents. Without the
prior written consent of the Indemnified Person (which consent shall not be
unreasonably withheld, delayed or conditioned), the Company shall not effect any
settlement of any pending or threatened Proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such Proceeding.

(c) Payments. Once a Loss is agreed to by the Company or finally adjudicated to
be payable to an Indemnified Person pursuant to this Section 4.12, the Company
shall satisfy its indemnification obligations to such Indemnified Person within
15 days of such agreement or final adjudication by wire transfer of immediately
available funds to such Indemnified Person in accordance with wire transfer
instructions to be provided by such Indemnified Person.

 

31



--------------------------------------------------------------------------------

Section 4.13 Short Sales and Confidentiality After The Date Hereof. Such
Purchaser shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in any transactions in the Company’s securities
(including, without limitation, any Short Sales involving the Company’s
securities) during the period from the date hereof until the earlier of such
time as (i) the transactions contemplated by this Agreement are first publicly
announced as required by and described in Section 4.6 or (ii) this Agreement is
terminated pursuant to Section 6.18. Notwithstanding the foregoing, no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
Short Sales in the securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.6 (subject to any written agreement between such
Purchaser and the Company regarding the confidentiality and use of material
non-public information). Notwithstanding the foregoing, in the event that a
Purchaser is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio managers that have knowledge about the financing
transaction contemplated by this Agreement.

Section 4.14 Delivery of Shares After Closing. Except as otherwise agreed among
the Company and one or more Purchasers, the Company shall deliver, or cause to
be delivered, the respective Shares purchased by each Purchaser to such
Purchaser on the Closing Date.

Section 4.15 No Dilutive Issuances. For a period of 90 days from the Closing
Date, the Company may not offer or sell any Common Stock or Common Stock
Equivalents for a per-share price (determined on an as-converted basis) of less
than $10.50 (adjusted for stock splits, reverse splits, etc.). Notwithstanding
the foregoing, this Section 4.15 shall not apply in respect of the issuance of
(a) shares of Common Stock, restricted stock units or options to employees,
consultants, officers or directors of the Company pursuant to any stock or
option plan (or a bona fide inducement grant to new employees outside of any
such plan) duly adopted by a majority of the non-employee members of the Board
of Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of or conversion of any convertible securities or warrants issued and
outstanding on or prior to the date of or pursuant to this Agreement or any
restricted stock units or options held by current or former employees or
consultants of the Company, (c) shares of Common Stock or securities convertible
into Common Stock issued in connection with acquisitions, asset purchases,
licenses, joint ventures, technology license agreements, collaborations or
strategic transactions involving the Company and other entities approved by the
Board of Directors, or (d) securities issued to financial institutions or
lessors in connection with credit or lending arrangements, equipment financings
or lease arrangements. The Company acknowledges that this covenant is a material
inducement to cause the Purchasers to enter into this Agreement.

Section 4.16 Compliance. The Company shall, and shall cause its Subsidiaries to,
at all times (A) maintain (i) under the laws of its jurisdiction of organization
its valid corporate or other existence and good standing, (ii) its due license
and qualification to do business and good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary and (iii) all permits, licenses and
authorizations necessary to the conduct of its businesses and (B) comply with
all laws applicable to it or its business, properties or assets, the violation
of which would reasonably be expected to have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

Section 4.17 Maintenance of Appropriate Insurance. The Company at all times
shall maintain Appropriate Insurance.

Section 4.18 Nasdaq Listing Standard Rule 5635(d) Compliance. Notwithstanding
anything in this Agreement to the contrary, including without limitation
Section 4.1, each Purchaser, severally but not jointly, acknowledges and agrees
that, in order to ensure the Company’s compliance with Nasdaq Listing Standard
Rule 5635(d) and applicable interpretations thereunder in connection with the
transactions contemplated by this Agreement, until such time as Stockholder
Approval is obtained: (a) such Purchaser shall not vote the Common Shares on any
proposal at any special meeting or annual meeting of the stockholders of the
Company seeking approval from the stockholders of the Company with respect to
the transactions contemplated by the Transaction Documents, including the
issuance of all of the Underlying Shares in excess of 19.99% of the issued and
outstanding Common Stock on the date hereof; (b) such Purchaser understands and
agrees that the Company shall be entitled to enforce the voting restriction in
clause (a) hereof at any such special meeting or annual meeting of the
stockholders of the Company; (c)(i) the Common Shares shall remain in book-entry
or certificated form and (ii) book-entry statements or stock certificates
evidencing the Common Shares shall bear a restrictive legend referencing this
Section 4.18, which legend shall be removed upon Stockholder Approval; (d) in
addition to any other requirements under this Agreement, as a condition of
transfer of the Common Shares or any interest therein, any transferee shall
agree in writing to be bound by the terms of this Section 4.18; and (e) such
Purchaser understands and confirms that the Company shall be relying on the
foregoing covenants in entering into this Agreement and issuing the Common
Shares.

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

Section 5.1 Conditions Precedent to the Obligations of the Purchasers to
Purchase Shares. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

33



--------------------------------------------------------------------------------

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations, waivers and Required Approvals that
are necessary for consummation of the purchase and sale of the Shares at the
Closing, all of which shall be and remain so long as necessary in full force and
effect. For the avoidance of doubt, any Required Approvals, including without
limitation the Stockholder Approval, that are not necessary for the consummation
of the purchase and sale of the Shares at the Closing shall not be required by
this Section 5.1(d).

(e) Adverse Change. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.

(f) No Suspensions of Trading in Common Stock. The Common Stock (i) shall be
designated for listing and quotation on the Principal Trading Market and
(ii) shall not have been suspended, as of the Closing Date, by the Commission or
the Principal Trading Market from trading on the Principal Trading Market nor
shall suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Trading Market.

(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(h) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, certifying to the fulfillment of the
conditions specified in Sections 5.1(a), (b) and (e).

(i) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

Section 5.2 Conditions Precedent to the Obligations of the Company to sell
Shares. The Company’s obligation to sell and issue the applicable Shares at the
Closing to each Purchaser is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
such Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

 

34



--------------------------------------------------------------------------------

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations, waivers and Required Approvals that
are necessary for consummation of the purchase and sale of the Shares at the
Closing, all of which shall be and remain so long as necessary in full force and
effect. For the avoidance of doubt, any Required Approvals, including, without
limitation, the Stockholder Approval, that are not necessary for the
consummation of the purchase and sale of the Shares at the Closing shall not be
required by this Section 5.2(d).

(e) Purchaser Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Fees and Expenses. The Company and each Purchaser, severally and not
jointly with any other Purchaser, shall pay the fees and expenses of their
respective advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the sale and issuance of the Shares to the Purchasers. Each
Purchaser, severally and not jointly with any other Purchaser, shall be
responsible for all other tax liability that may arise as a result of holding or
transferring the Shares purchased by it.

Section 6.2 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, and any confidentiality or nondisclosure
agreement entered into between the Purchaser and the Company prior to the date
of this Agreement with respect to the transactions contemplated thereby, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

Section 6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and delivered
personally, by email, by facsimile or sent by a nationally recognized overnight
courier service. Any notice or other communications or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via email to the

 

35



--------------------------------------------------------------------------------

email address set forth in this Section 6.3, (ii) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number set forth in this Section 6.3 prior to 5:30 p.m. (New York City
time) on any Trading Day, (iii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section 6.3 on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (iv) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified or (v) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

If to the Company: DermTech, Inc.

  11099 N. Torrey Pines Rd, Suite 100

  La Jolla, CA 92037

  Telephone No.: (858) 450-4222

  Attention: Kevin Sun, Chief Financial Officer

  Email:

With a copy to (which shall not constitute notice):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

3580 Carmel Mountain Road, Suite 300

San Diego, CA 92130

Telephone No.: (858) 314-1500

Attention: Jeremy Glaser

Email:

If to a Purchaser: To the address, email address or facsimile set forth under
such Purchaser’s name on the signature page hereof; or such other address, email
address or facsimile number as may be designated in writing hereafter, in the
same manner, by such Person.

Section 6.4 Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding a
majority of the Shares on a fully-diluted basis at the time of such amendment
(which amendment shall be binding on all Purchasers); provided no amendment to
Section 6.18 may be made without the consent of each Purchaser, or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
that, by its terms, applies to all Purchasers, unless the same consideration is
also offered to all Purchasers who then hold Shares.

 

36



--------------------------------------------------------------------------------

Section 6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

Section 6.6 Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the written consent of Purchasers holding
a majority of the Shares at the time of such consent except to a successor in
the event of a Fundamental Transaction. Any Purchaser may assign its rights
hereunder in whole or in part to any Person to whom such Purchaser assigns or
transfers any Shares in compliance with the Transaction Documents and applicable
law (including in connection with a bona fide margin account or other loan or
financing arrangement secured by such Shares), provided that such transferee
shall agree in writing to be bound, with respect to the transferred Shares, by
the terms and conditions of this Agreement that apply to the “Purchasers”.

Section 6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except (i) the Placement Agent and the Co-Placement Agents
are intended third party beneficiaries of Article III hereof and (ii) each
Purchaser Party is an intended third party beneficiary of Section 4.12.

Section 6.8 Survival. Subject to applicable statute of limitations, the
representations, warranties agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares and any confidentiality or
nondisclosure obligations set forth in any agreement entered into between the
Company and a Purchaser prior to the date of this Agreement with respect to the
transactions contemplated by the Transaction Documents shall survive according
to the terms of such agreement(s).

Section 6.9 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

Section 6.10 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

37



--------------------------------------------------------------------------------

Section 6.11 Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

Section 6.12 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

Section 6.13 Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 6.14 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

Section 6.15 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective

 

38



--------------------------------------------------------------------------------

Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.16 Waiver of Conflicts. Each Purchaser acknowledges that Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., outside general counsel to the Company,
has in the past performed and is or may now or in the future represent one or
more Purchasers or their Affiliates in matters unrelated to the transactions
contemplated by the this Agreement, including representation of such Purchasers
or their Affiliates in matters of a similar nature to the transactions
contemplated by this Agreement. The applicable rules of professional conduct
require that Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. inform the
Purchasers hereunder of this representation and obtain their consent. Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C. has served as outside general
counsel to the Company and has negotiated the terms of this Agreement solely on
behalf of the Company. Each Purchaser hereby (a) acknowledges that they have had
an opportunity to ask for and have obtained information relevant to such
representation; (b) acknowledges that with respect to the transactions
contemplated by this Agreement, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C. has represented solely the Company, and not any Purchaser or any
stockholder, director or employee of the Company or any Purchaser; and (c) gives
its informed consent to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.’s
representation of the Company in the transactions contemplated by this
Agreement.

Section 6.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or

 

39



--------------------------------------------------------------------------------

arising from any such information, materials, statements or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.

Section 6.18 Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.18 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.18 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

DERMTECH, INC. By:  

/s/ John Dobak, M.D.

Name: John Dobak, M.D. Title:   Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Casdin Partners Master Fund, LP

 

By:  

/s/ Eli Casdin

Name: Eli Casdin Title: Managing Member

Aggregate Purchase Price (Subscription Amount): 14,999,999.70

Number of Shares of Common Stock to be Acquired: 571,713

Number of Shares of Series B-1 Preferred Stock to be Acquired: 856.8584

Number of Shares of Series B-2 Preferred Stock to be Acquired:
                            

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Federated Kaufmann Small Cap Fund, a portfolio of Federated Equity Funds

 

By:  

/s/ Hans Utsch

Name: Hans Utsch

Title: Vice President, Federated Global Investment Management, as
attorney-in-fact for Federated Kaufmann Small Cap Fund, a portfolio of Federated
Equity Funds

Aggregate Purchase Price (Subscription Amount): 11,999,999.55

Number of Shares of Common Stock to be Acquired: 457,370

Number of Shares of Series B-1 Preferred Stock to be Acquired: 685.4871

Number of Shares of Series B-2 Preferred Stock to be Acquired:
                                    

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Perceptive Life Sciences Master Fund LTD

 

By:

 

/s/ James H. Mannix

Name: James H. Mannix

Title: COO

Aggregate Purchase Price (Subscription Amount): 7,499,999.85

Number of Shares of Common Stock to be Acquired: 285,856

Number of Shares of Series B-1 Preferred Stock to be Acquired: 428.4297

Number of Shares of Series B-2 Preferred Stock to be Acquired:
                                    

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Maven Investment Partners US Limited – New York Branch

 

By:  

/s/ Nima Noorizadeh

Name: Nima Noorizadeh

Title: Director

Aggregate Purchase Price (Subscription Amount): 5,499,999.75

Number of Shares of Common Stock to be Acquired: 209,628

Number of Shares of Series B-1 Preferred Stock to be Acquired: 314.1815

Number of Shares of Series B-2 Preferred Stock to be Acquired: 0

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Farallon Capital Partners, L.P.

 

By:  

/s/ John R. Warren

Name: John R. Warren Title: Managing Member

Aggregate Purchase Price (Subscription Amount): $1,210,000.05

Number of Shares of Common Stock to be Acquired: 0

Number of Shares of Series B-1 Preferred Stock to be Acquired: 0

Number of Shares of Series B-2 Preferred Stock to be Acquired: 115.2381

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Farallon Capital Institutional Partners, L.P.

 

By:  

/s/ John R. Warren

Name: John R. Warren Title: Managing Member

Aggregate Purchase Price (Subscription Amount): $1,306,249.35

Number of Shares of Common Stock to be Acquired: 0

Number of Shares of Series B-1 Preferred Stock to be Acquired: 0

Number of Shares of Series B-2 Preferred Stock to be Acquired: 124.4047

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Farallon Capital Institutional Partners II, L.P.

 

By:  

/s/ John R. Warren

Name: John R. Warren Title: Managing Member

Aggregate Purchase Price (Subscription Amount): $165,000.15

Number of Shares of Common Stock to be Acquired: 0

Number of Shares of Series B-1 Preferred Stock to be Acquired: 0

Number of Shares of Series B-2 Preferred Stock to be Acquired: 15.7143

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Farallon Capital Institutional Partners III, L.P.

 

By:  

/s/ John R. Warren

Name: John R. Warren Title: Managing Member

Aggregate Purchase Price (Subscription Amount): $82,499.55

Number of Shares of Common Stock to be Acquired: 0

Number of Shares of Series B-1 Preferred Stock to be Acquired: 0

Number of Shares of Series B-2 Preferred Stock to be Acquired: 7.8571

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Four Crossings Institutional Partners V, L.P.

 

By:  

/s/ John R. Warren

Name: John R. Warren Title: Manager

Aggregate Purchase Price (Subscription Amount): $165,000.15

Number of Shares of Common Stock to be Acquired: 0

Number of Shares of Series B-1 Preferred Stock to be Acquired: 0

Number of Shares of Series B-2 Preferred Stock to be Acquired: 15.7143

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Farallon Capital Offshore Investors II, L.P.

 

By:  

/s/ John R. Warren

Name: John R. Warren Title: Managing Member

Aggregate Purchase Price (Subscription Amount): $2,241,249.15

Number of Shares of Common Stock to be Acquired: 0

Number of Shares of Series B-1 Preferred Stock to be Acquired: 0

Number of Shares of Series B-2 Preferred Stock to be Acquired: 213.4523

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Farallon Capital F5 Master I, L.P.

 

By:  

/s/ John R. Warren

Name: John R. Warren Title: Manager

Aggregate Purchase Price (Subscription Amount): $233,749.95

Number of Shares of Common Stock to be Acquired: 0

Number of Shares of Series B-1 Preferred Stock to be Acquired: 0

Number of Shares of Series B-2 Preferred Stock to be Acquired: 22.2619

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Farallon Capital (AM) Investors, L.P.

 

By:  

/s/ John R. Warren

Name: John R. Warren Title: Managing Member

Aggregate Purchase Price (Subscription Amount): $96,250.35

Number of Shares of Common Stock to be Acquired: 0

Number of Shares of Series B-1 Preferred Stock to be Acquired: 0

Number of Shares of Series B-2 Preferred Stock to be Acquired: 9.1667

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

USAA Mutual Funds Trust, on behalf of its separate series, USAA Science &
Technology Fund

 

By:  

/s/ Christopher K. Dyer

Name: Christopher K. Dyer Title: President

Aggregate Purchase Price (Subscription Amount): $4,879,999.95

Number of Shares of Common Stock to be Acquired: 185,997 shares

Number of Shares of Series B-1 Preferred Stock to be Acquired: 278.7649 shares

Number of Shares of Series B-2 Preferred Stock to be Acquired: 0 shares

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

RTW Innovation Master Fund, Ltd.

 

By:  

/s/ Roderick Wong, M.D.

Name: Roderick Wong, M.D. Title: Director

Aggregate Purchase Price (Subscription Amount): $2,923,202.10

Number of Shares of Common Stock to be Acquired: 111,415

Number of Shares of Series B-1 Preferred Stock to be Acquired: 166.9852

Number of Shares of Series B-2 Preferred Stock to be Acquired:
                            

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

RTW Venture Fund Limited

 

By:  

/s/ Roderick Wong, M.D.

Name: Roderick Wong, M.D.

Title: Managing Member of the General Partner of the Investment Manager

Aggregate Purchase Price (Subscription Amount): $1,076,797.05

Number of Shares of Common Stock to be Acquired: 41,041

Number of Shares of Series B-1 Preferred Stock to be Acquired: 61.5111

Number of Shares of Series B-2 Preferred Stock to be Acquired:
                                

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

T. Rowe Price Health Science Fund, Inc.

TD Mutual Funds – TD Health Science Fund

VALIC Company I – Health Science Fund

T. Rowe Price Health Sciences Portfolio

Each account, severally not jointly

By: T. Rowe Price Associates, Inc., Investment Adviser

or Subadviser, as applicable

 

By:  

/s/ John C. Hall

Name: John C. Hall Title: Vice President

Aggregate Purchase Price (Subscription Amount): $3,499,996.50 (See Attachment A)

Number of Shares of Common Stock to be Acquired: 333,333 (See Attachment A)

Number of Shares of Series B-1 Preferred Stock to be Acquired: 0

Number of Shares of Series B-2 Preferred Stock to be Acquired: 0

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

See Attachment A

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT “A” - T. ROWE PRICE ASSOCIATES, INC. - DERMTECH, INC.

COMMON STOCK

 

TRPA
Internal
Account
Number

  

Fund Name

   Federal Tax ID #            10.50    
Quantity            Cost/Share    
Cost      Book-Entry
Certificates
- Statements
/ Delivery
Instructions      T. Rowe Price Health Sciences Fund, Inc.         285,592     
$ 2,998,716.00         TD Mutual Funds - TD Health Sciences Fund         17,807
     $ 186,973.50         VALIC Company I - Health Sciences Fund         16,942
     $ 177,891.00         T. Rowe Price Health Sciences Portfolio         12,992
     $ 136,416.00              

 

 

    

 

 

                333,333      $ 3,499,996.50              

 

 

    

 

 

    



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Pura Vida Master Fund, Ltd.

 

By:  

/s/ Efrem Kamen

Name: Efrem Kamen

Title: Managing Member of Pura Vida Investments, LLC in its capacity as
investment manager to Purchaser

Aggregate Purchase Price (Subscription Amount): US$3,119,999.40

Number of Shares of Common Stock to be Acquired: 118,916

Number of Shares of Series B-1 Preferred Stock to be Acquired: 178.2268

Number of Shares of Series B-2 Preferred Stock to be Acquired: 0

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

HLM Venture Partners IV, L.P.

 

By:  

/s/ Enrico Picozza

Name: Enrico Picozza

Title: General Partner

Aggregate Purchase Price (Subscription Amount): $1,999,999.05

Number of Shares of Common Stock to be Acquired: 76,228

Number of Shares of Series B-1 Preferred Stock to be Acquired: 114.2481

Number of Shares of Series B-2 Preferred Stock to be Acquired:             

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER: See Below

Each By: Monashee Investment Management LLC

 

By:  

/s/ Jeff Muller

Name: Jeff Muller

Title: CCO

Aggregate Purchase Price (Subscription Amount): $1,249,990.80

Number of Shares of Common Stock to be Acquired: 47,642

Number of Shares of Series B-1 Preferred Stock to be Acquired: 71.4056

Number of Shares of Series B-2 Preferred Stock to be Acquired: 0

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

DermTech Common Shares

 

Tax ID

  

Name shares are to be registered

   Shares      BEMAP Master Fund LTD      23,240      Monashee Solitario Fund LP
     13,944      Monashee Pure Alpha SPV I LP      10,458        

 

 

          47,642  

 

DermTech B-1 Preferred Shares

 

Tax ID

  

Name shares are to be registered

   Shares      BEMAP Master Fund LTD      34.8320      Monashee Solitario Fund
LP      20.8992      Monashee Pure Alpha SPV I LP      15.6744        

 

 

          71.4056  

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

Soleus Capital Master Fund, L.P.

 

By: Soleus Capital Management, L.P. By:  

/s/ Steven Musumeci

Name: Steven Musumeci Title: COO

Aggregate Purchase Price (Subscription Amount): $749,999.25

Number of Shares of Common Stock to be Acquired: 28,585

Number of Shares of Series B-1 Preferred Stock to be Acquired: 42.8435

Number of Shares of Series B-2 Preferred Stock to be Acquired: 0

Tax ID No.:                                      
                                            

Address for Notices to Residency of Purchaser:

 

 

 

 

Email Address for Notices to Purchaser:

 

 

Facsimile for Notices to Purchaser:

 

 

Delivery Instructions (if different than above):

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBITS

A: Form of Registration Rights Agreement

B: Form of Opinion of Company Counsel

C: Form of Irrevocable Transfer Agent Instructions

D: Accredited Investor Questionnaire

E: Form of Series B-1 Convertible Preferred Stock Certificate of Designation

F: Form of Series B-2 Convertible Preferred Stock Certificate of Designation

G: Form of Secretary’s Certificate



--------------------------------------------------------------------------------

EXHIBIT A

Form of Registration Rights Agreement

[Attached]



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March [__], 2020, by and among DermTech, Inc., a Delaware corporation (the
“Company”), and the several signatories hereto.

This Agreement is made pursuant to the Securities Purchase Agreement (the
“Purchase Agreement”), dated as of February 28, 2020 between the Company and
each purchaser signatory thereto (each a “Purchaser” and collectively, the
“Purchasers”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” has the meaning set forth in Section 7(d).

“Affiliate” has the meaning set forth in the Purchase Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Business Day” has the meaning set forth in the Purchase Agreement.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” has the meaning set forth in the Purchase Agreement.

“Common Stock” has the meaning set forth in the Purchase Agreement.

“Company” has the meaning set forth in the Preamble.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the 90th calendar day following the
Closing Date (or, in the event the Commission reviews and has written comments
to the Initial Registration Statement or the New Registration Statement, the
120th calendar day following the Closing Date); provided, however, that if the
Company is notified by the Commission that the Initial Registration Statement or
the New Registration Statement will not be reviewed or is no longer subject to
further review and comments, the Effectiveness Deadline as to such Registration
Statement shall be the 5th Trading Day following the date on which the Company
is so notified if such date precedes the dates otherwise required above;
provided, further, that if the Effectiveness Deadline falls on a Saturday,
Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.



--------------------------------------------------------------------------------

“Effectiveness Period” has the meaning set forth in Section 2(b).

“Event” has the meaning set forth in Section 2(c).

“Event Date” has the meaning set forth in Section 2(c).

“Exchange Act” has the meaning set forth in the Purchase Agreement.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 60th calendar day following
the Closing Date; provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

“Liquidated Damages” has the meaning set forth in Section 2(c).

“Losses” has the meaning set forth in Section 5(a).

“New Registration Statement” has the meaning set forth in Section 2(a).

“Person” has the meaning set forth in the Purchase Agreement.

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the Nasdaq Capital Market.

“Proceeding” has the meaning set forth in the Purchase Agreement.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

2



--------------------------------------------------------------------------------

“Purchase Agreement” has the meaning set forth in the Recitals.

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

“Registrable Securities” means all of (i) the Shares and (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided, that
with respect to a particular Holder, such Holder’s Shares shall cease to be
Registrable Securities upon the earliest to occur of the following: (A) a sale
pursuant to an effective Registration Statement or Rule 144 under the Securities
Act (in which case, only such security sold by the Holder shall cease to be a
Registrable Security); or (B) becoming eligible for resale by the Holder under
Rule 144 without the requirement for the Company to be in compliance with the
current public information requirement thereunder and without volume or
manner-of-sale restrictions, pursuant to a written opinion letter to such
effect, addressed, delivered and acceptable to the Transfer Agent, a copy of
which shall be provided to the Holder upon request.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the amendments and supplements to such Registration Statements, including pre-
and post-effective amendments thereto, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.

“Remainder Registration Statements” has the meaning set forth in Section 2(a).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff, provided, that any
such oral guidance, comments, requirements or requests are reduced to writing by
the Commission and (ii) the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Series B-1 Preferred Stock” means the Series B-1 Convertible Preferred Stock of
the Company, par value $0.0001 per share.

“Series B-2 Preferred Stock” means the Series B-2 Convertible Preferred Stock of
the Company, par value $0.0001 per share.

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement, including shares of Common Stock issuable
upon conversion of Series B-1 Preferred Stock or Series B-2 Preferred Stock.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTCMarkets), or (ii) if the
Common Stock is not listed on a Trading Market (other than the OTCMarkets), a
day on which the Common Stock is traded in the over-the-counter market, as
reported by the OTCMarkets, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC (or
any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the OTCMarkets on which the Common Stock is listed or quoted
for trading on the date in question.

2. Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-1 and shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) a “Plan of
Distribution” section substantially in the form attached hereto as Annex A
(which may be modified to respond to comments, if any, provided by the
Commission).

 

4



--------------------------------------------------------------------------------

(i) Notwithstanding the registration obligations set forth in this Section 2, in
the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement or that any
Holder must be named as an underwriter in the Registration Statement, the
Company agrees to promptly (x) inform each of the Holders thereof and use its
commercially reasonable efforts to file amendments to the Initial Registration
Statement as required by the Commission and/or (y) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-1
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09, in each case without naming any Holder as an underwriter in the
Registration Statement. Each Purchaser shall have the right to review and
comment or have their counsel review and comment on any written submission made
to the staff of the Commission with respect to any disclosure specifically
relating to such Purchaser. No such written submission shall be made to the
staff of the Commission containing disclosure relating to such Purchaser to
which such Purchaser’s counsel reasonably objects.

(ii) Notwithstanding any other provision of this Agreement and subject to the
payment of liquidated damages in Section 2(c), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities permitted to be registered on
a particular Registration Statement as a secondary offering without naming any
Holder as an underwriter (and notwithstanding that the Company used commercially
reasonable efforts to advocate with the Commission for the registration of all
or a greater number of Registrable Securities), unless otherwise directed in
writing by a Holder as to its Registrable Securities, the Registrable Securities
to be registered on such Registration Statement will be reduced as follows:
first, the Company shall reduce or eliminate the Registrable Securities to be
included by any Person other than a Holder; second, the Company shall reduce or
eliminate any Registrable Securities to be included by any Affiliate of the
Company; and third, the Company shall reduce the number of Registrable
Securities to be included by all other Holders, subject to a determination by
the Commission that certain Holders must be reduced first based on the number of
Registrable Securities held by such Holders. In the event the Company amends the
Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (i)(x) or (i)(y) above, the Company will use its
commercially reasonable efforts to file with the Commission, as promptly as
allowed by Commission or SEC Guidance provided to the Company or to registrants
of securities in general, one or more registration statements on Form S-1 or
such other form available to register for resale those Registrable Securities
that were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”). No Holder shall be named as an “underwriter” in any Registration
Statement without such Holder’s prior written consent.

(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, filing with the Commission a request for
acceleration of effectiveness in accordance with Rule 461 promulgated under the
Securities Act within five (5) Business Days after the date that the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement

 

5



--------------------------------------------------------------------------------

will not be “reviewed,” or not be subject to further review and the
effectiveness of such Registration Statement may be accelerated), and, subject
to Section 2(e), shall use its commercially reasonable efforts to keep each
Registration Statement continuously effective under the Securities Act for so
long as the securities registered for resale thereunder retain their character
as “Registrable Securities” (the “Effectiveness Period”). The Company shall
promptly notify the Holders via facsimile or electronic mail of the
effectiveness of a Registration Statement or any post-effective amendment
thereto on or before the 1st Trading Day after the date that the Company
telephonically confirms effectiveness with the Commission. The Company shall, by
9:30 a.m. New York City time on the first Trading Day after the Effective Date,
file a final Prospectus with the Commission, as required by Rule 424(b).

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, or (iii) after its Effective Date and except for
the reasons as set forth in Section 3(h), (A) such Registration Statement ceases
for any reason (including, without limitation, by reason of a stop order or the
Company’s failure to update the Registration Statement), to remain continuously
effective as to all Registrable Securities included in such Registration
Statement or (B) the Holders are not permitted to utilize the Prospectus therein
to resell such Registrable Securities for any reason (other than due to a change
in the “Plan of Distribution” or the inaccuracy of any information regarding the
Holders), in each case, for more than an aggregate of 30 consecutive calendar
days or 45 calendar days (which need not be consecutive days) during any
12-month period (other than as a result of a breach of this Agreement by a
Holder or a Holder’s failure to return a Selling Stockholder Questionnaire
within the time period provided by Section 2(d) hereof) (any such failure or
breach in clauses (i) through (iii) above being referred to as an “Event,” and,
for purposes of clauses (i) or (ii), the date on which such Event occurs, or for
purposes of clause (iii), the date on which such 30 or 45 calendar day period is
exceeded, being referred to as an “Event Date”), then in addition to any other
rights the Holders may have hereunder or under applicable law: (x) within five
(5) Business Days after an Event Date relating to a failure in clause (i) only,
the Company shall pay to each Holder an amount in cash, as liquidated damages
and not as a penalty, equal to 1.0% of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement for any Registrable Securities held by
such Holder on such Event Date; and (y) on each 30-day anniversary (or pro rata
portion thereof) following any Event Date (including, for the avoidance of
doubt, a failure in clause (i), in which case each 30-day anniversary shall be
measured commencing on the 31st day following such Event Date) until the earlier
of (1) the applicable Event is cured or (2) the Registrable Securities are
eligible for resale pursuant to Rule 144 without manner of sale or volume
restrictions, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any
unregistered Registrable Securities then held by such Holder. The amounts
payable pursuant to the foregoing clauses (x) and (y) are referred to
collectively as “Liquidated Damages.” The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period and in no event shall the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, 5% of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement and (2) in
no event shall the Company be

 

6



--------------------------------------------------------------------------------

liable in any 30-day period for Liquidated Damages under this Agreement in
excess of 1.0% of the aggregate purchase price paid by the Holders pursuant to
the Purchase Agreement. If the Company fails to pay any Liquidated Damages
pursuant to this Section 2(c) in full within ten (10) Business Days after the
date payable, the Company will pay interest thereon at a rate of 1.0% per month
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holder, accruing daily from the date such Liquidated Damages are due
until such amounts, plus all such interest thereon, are paid in full. Unless
otherwise specified in Section 2(c), the Liquidated Damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of an Event, except in the case of the first Event Date.
Notwithstanding the foregoing, nothing shall preclude any Holder from pursuing
or obtaining any available remedies at law, specific performance or other
equitable relief with respect to this Section 2(c) in accordance with applicable
law. The Company shall not be liable for Liquidated Damages under this Agreement
as to any Registrable Securities which are not permitted by the Commission to be
included in a Registration Statement due solely to SEC Guidance from the time
that it is determined that such Registrable Securities are not permitted to be
registered until such time as the provisions of this Agreement as to the
Remainder Registration Statements required to be filed hereunder are triggered,
in which case the provisions of this Section 2(c) shall once again apply, if
applicable. In such case, the Liquidated Damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted in
accordance with SEC Guidance to be included in such Registration Statement. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of a Holder to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act.

(d) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than ten (10) Trading Days following the date of this
Agreement. At least five (5) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires in
connection with the filing from that Holder other than the information contained
in the Selling Stockholder Questionnaire, if any, which shall be completed and
delivered to the Company promptly upon request and, in any event, within two
(2) Trading Days prior to the applicable anticipated filing date. Each Holder
further agrees that it shall not be entitled to be named as a selling security
holder in the Registration Statement or use the Prospectus for offers and
resales of Registrable Securities at any time, unless such Holder has returned
to the Company a completed and signed Selling Stockholder Questionnaire and a
response to any requests for further information as described in the previous
sentence. If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
to take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire or request for further information. Each
Holder acknowledges and agrees that the information in the Selling Stockholder
Questionnaire or request for further information as described in this
Section 2(d) will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

 

7



--------------------------------------------------------------------------------

(e) Each Holder acknowledges and agrees that Form S-3 is not initially available
for the registration of the resale of Registrable Securities hereunder. The
Company (i) shall register the resale of the Registrable Securities on Form S-1
as provided herein, (ii) undertakes to use its commercially reasonable efforts
to register the Registrable Securities on Form S-3 after such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission and (iii) shall, after such time as the Registerable Securities have
been registered on Form S-3, maintain the effectiveness of such Registration
Statement on Form S-3 consistent with the provisions of Section 2(b) hereof.

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), (i) furnish to the Holder copies
of such Registration Statement, Prospectus or amendment or supplement thereto,
as proposed to be filed, which documents will be subject to the review of such
Holder and the Company shall fairly consider such reasonable changes in any such
document as such Holder or counsel to such Holder may request (it being
acknowledged and agreed that if a Holder does not object to or comment on the
aforementioned documents within such five (5) Trading Day or one (1) Trading Day
period, as the case may be, then the Holder shall be deemed to have consented to
and approved the use of such documents) and (ii) use commercially reasonable
efforts to cause its officers and directors, counsel and independent registered
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to each Holder, to conduct such review.
The Company shall not file any Registration Statement or Prospectus or any
amendment or supplement thereto in a form to which a Holder reasonably objects
in good faith, provided that, the Company is notified of such objection in
writing within the five (5) Trading Day or one (1) Trading Day period described
above, as applicable.

(b) (i) Subject to Section 3(h), prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement (subject to the terms of this Agreement), and, as so supplemented or
amended, to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to each Registration Statement or any amendment thereto and, as promptly as
reasonably possible,

 

8



--------------------------------------------------------------------------------

provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities cease to be Registrable Securities or shall have been disposed of
(subject to the terms of this Agreement) in accordance with the intended methods
of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that in the event the Company informs the Holders in writing that it
does not satisfy the conditions specified in Rule 172 and, as a result thereof,
the Holders are required to deliver a Prospectus in connection with any
disposition of Registrable Securities, the Company shall deliver to the Holders
a copy of the Prospectus in electronic format and each such Holder shall be
responsible for the delivery of the Prospectus to the Persons to whom such
Holder sells any of the Registrable Securities, and each Holder agrees to
dispose of Registrable Securities in compliance with the “Plan of Distribution”
described in the Registration Statement and otherwise in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 3(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed.

(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made, but shall not contain any
material, non-public information regarding the Company), as promptly as
reasonably practicable via facsimile or electronic mail (and, in the case of
(i)(A) below, not less than one (1) Trading Day prior to such filing) and no
later than one (1) Trading Day following the day: (i)(A) when a Prospectus or
any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on any Registration Statement (in which case the
Company shall provide to each of the Holders true and complete copies of all
comments that pertain to the Holders as a “Selling Stockholder” or to the “Plan
of Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment
thereto, when the same has become effective; (ii) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as “Selling Stockholders” or the “Plan
of Distribution”; (iii) of the issuance by the Commission or any other federal
or state governmental authority of any stop order suspending the effectiveness
of a Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation

 

9



--------------------------------------------------------------------------------

or threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that, any and all such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; and provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, each such Holder makes no acknowledgement that any such
information is material, non-public information.

(d) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, would subject the Company to
any material tax in any such jurisdiction where it is not then so subject or
file a general consent to service of process in any such jurisdiction.

 

10



--------------------------------------------------------------------------------

(g) If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates or book-entry statements
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement, which certificates or book-entry statements shall be
free, to the extent permitted by the Purchase Agreement, and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request.

(h) Following the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading. If the Company
notifies the Holders in accordance with clauses (iii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus. The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. The Company shall be entitled to exercise its right under this
Section 3(h) to suspend the availability of a Registration Statement and
Prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period without incurring liability for
Liquidated Damages otherwise required pursuant to Section 2(c). For the
avoidance of doubt, the Company’s rights under this Section 3(h) shall include
suspensions of availability arising from the filing of a post-effective
amendment to a Registration Statement to update the Prospectus therein to
include the information contained in the Company’s Annual Report on Form 10-K,
which suspensions may extend for the amount of time reasonably required to
respond to any comments of the staff of the Commission on such amendment.

(i) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority, Inc. (“FINRA”) affiliations, (iii) any natural persons who
have the power to vote or dispose of the common stock and (iv) any other
information as may be requested by the Commission, FINRA or any state securities
commission. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of Registrable Securities
because any Holder fails to furnish such information within three (3) Trading
Days of the Company’s request, any Liquidated Damages that are accruing at such
time as to such Holder only shall be tolled and any Event that may otherwise
occur solely because of such delay shall be suspended as to such Holder only,
until such information is delivered to the Company; provided, however, if the
failure of the Holder to furnish the required information results in the
occurrence of an Event under Section 2(c), any Liquidated Damages that are
accruing at such time shall be tolled and any such Event that occurs as a result
thereof shall be suspended until such time as the Holder furnishes such
information.

 

11



--------------------------------------------------------------------------------

(j) The Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as reasonably requested by any such Holder,
and the Company shall pay the filing fee required for the first such filing
within five (5) Business Days of the request therefor.

(k) The Company shall use its commercially reasonable efforts to cause all
Registrable Securities to be listed on any market included in the definition of
Trading Market herein on which equivalent securities issued by the Company are
then listed (in the case of shares of Common Stock issuable upon conversion of
Series B-1 Preferred Stock or Series B-2 Preferred Stock, at the time of
conversion of such shares and to the extent of such conversion).

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company pursuant to
Section 3(j) hereof, with respect to any filing that may be required to be made
by any broker through which a Holder intends to make sales of Registrable
Securities with FINRA pursuant to FINRA Rule 5110, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or any legal fees or other costs of the Holders.

 

12



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder and its
Affiliates, directors, officers, stockholders, members, partners, managers,
employees, representatives, investment advisers and agents, each Person who
controls such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and the directors, officers, stockholders,
members, partners, managers, employees, representatives, investment advisers and
agents of each such controlling Person, to the fullest extent permitted by
applicable law, from and against, and shall pay and reimburse them for, any and
all losses, claims, damages, liabilities, obligations, contingencies, amounts
paid in settlement in accordance with Section 5(c), costs and expenses
(including, without limitation, all judgments, amounts paid in settlements,
court costs, reasonable costs of preparation and investigation and reasonable
attorneys’ fees) (collectively, “Losses”), as incurred, that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus or amendment or supplement
thereto (it being understood that the Holder has approved Annex A hereto for
this purpose) or any omission or alleged omission to state a material fact
required to be stated in any Registration Statement, Prospectus or amendment or
supplement thereto or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (ii) any violation or alleged violation by the
Company or its agents of the Securities Act, the Exchange Act or any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to any Registration Statement;
provided, however, that in the case of clause (i) above the Company shall not
have such an indemnification obligation to the extent, but only to the extent,
that such Losses arise out of or are based upon: (A) any such untrue statements,
alleged untrue statements, omissions or alleged omissions that are made solely
in reliance upon and in conformity with (x) information regarding such Holder
furnished in writing to the Company by such Holder expressly for use in such
Registration Statement, Prospectus or amendment or supplement thereto or
(y) information relating to such Holder’s proposed method of distribution of
Registrable Securities that was reviewed and approved in writing by such Holder
expressly for use in such Registration Statement, Prospectus or amendment or
supplement thereto (it being understood that such Holder has approved Annex A
hereto for this purpose); (B) in the case of an occurrence of an event of the
type specified in Section 3(c)(iii)-(vi), the use by a Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
such Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice (as contemplated by and defined in Section 7(d) below); or
(C) such Holder’s failure to send or give a copy of the Prospectus or supplement
(as then amended or supplemented), if required pursuant to Rule 172 under the
Securities Act (or any successor rule), to the Persons asserting an untrue
statement, alleged untrue statement, omission or alleged omission at or prior to
the written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. The Company’s
indemnification obligation under this Section 5(a) shall remain in full force
and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 5(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

 

13



--------------------------------------------------------------------------------

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company and its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, that arise out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
or amendment or supplement thereto, or that arise out of or are based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or
supplement thereto, in light of the circumstances under which they were made)
not misleading; provided, however, that such Holder shall be so obligated only
to the extent that such Losses arise out of or are based upon: (A) any such
untrue statements, alleged untrue statements, omissions or alleged omissions
that are based upon (x) information regarding such Holder furnished in writing
to the Company by such Holder expressly for use in such Registration Statement,
Prospectus or amendment or supplement thereto and such untrue statement or
alleged untrue statement or omission or alleged omission had not been corrected
in such Prospectus or any amendment or supplement thereto prior to, or
concurrently with, the sale of Registrable Securities to such Person asserting
the applicable indemnification claim or (y) information relating to such
Holder’s proposed method of distribution of Registrable Securities that was
reviewed and approved in writing by such Holder expressly for use in such
Registration Statement, Prospectus or amendment or supplement thereto (it being
understood that such Holder has approved Annex A hereto for this purpose); or
(B) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that such
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice (as contemplated by and defined in Section 7(d) below). Each Holder’s
indemnification obligation under this Section 5(b) shall be several and not
joint. In no event shall the indemnification obligation of any Holder under this
Section 5(b) be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities included in
the Registration Statement giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof, provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a

 

14



--------------------------------------------------------------------------------

conflict of interest exists if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party); provided, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and such settlement does not include any non-monetary limitation
on the actions of any Indemnified Party or any of its affiliates or any
admission of fault or liability on behalf of any such Indemnified Party.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder. The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

 

15



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration (it being acknowledged
that the Company was formerly a shell company and that Rule 144 is not available
for the resale of securities (including the Registrable Securities) initially
issued by shell companies or issuers that have been at any time previously a
shell company, until, among other requirements, at least one year has elapsed
from the time that the issuer filed current Form 10 type information with the
Commission reflecting its status as an entity that is not a shell company, which
information the Company filed with the Commission on September 5, 2019), the
Company agrees, until the Shares are sold by the Purchasers, to use its
commercially reasonable efforts to:

(a) make and keep adequate current public information regarding the Company
available, as those terms are understood and defined in Rule 144 under the
Securities Act, at all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request (i) a copy of the most recent annual or quarterly report
of the Company (unless otherwise available at no charge by access electronically
to the Commission’s EDGAR filing system), (ii) a written statement by the
Company as to its compliance with the reporting requirements of the Exchange Act
and Rule 144 under the Securities Act and (iii) such other reports, documents or
information as such Holder may reasonably request in availing itself of any rule
or regulation of the Commission allowing such Holder to sell any such securities
without registration.

 

16



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Remedies. Subject to the limitations set forth elsewhere in this Agreement,
in the event of a breach by the Company or by a Holder of any of their
obligations under this Agreement, each Holder or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) Piggyback on Registrations. Certain of the Company’s existing security
holders (in addition to the Holders in such capacity pursuant hereto) shall be
permitted to include securities of the Company other than the Registrable
Securities in the Registration Statements. The Company shall not be permitted to
include securities of the Company for its own account in the Registration
Statements.

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement, and shall sell
the Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

(d) Discontinued Disposition. By its acquisition of Registrable Securities, the
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(c)(iii)-(vi) (which notice shall
not contain any material, non-public information regarding the Company), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

(e) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, nor shall the Company, on or after the date hereof, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding no less than a majority of the then outstanding Registrable Securities,
provided that any party may give a waiver as to itself. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the

 

17



--------------------------------------------------------------------------------

provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.
Notwithstanding anything to the contrary in this Section 7(f), any amendment of
this Agreement or waiver of any provision of this Agreement that affects one
Holder (solely in its capacity as such) in a manner that is adverse to such
Holder and is materially different from the effect of such amendment or waiver
on other Holders (solely in such capacity) shall require the written consent of
such Holder.

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities. Each Holder may
assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement provided in each case that (i) the Holder
agrees in writing with the transferee or assignee to assign such rights and
related obligations under this Agreement, and for the transferee or assignee to
assume such obligations, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.

(i) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

18



--------------------------------------------------------------------------------

(k) Cumulative Remedies. Except as provided herein, the remedies provided herein
are cumulative and not exclusive of any other remedies provided by law. No
waiver of any provision of this Agreement or of any breach of this Agreement
shall be deemed a waiver of any other provision of this Agreement or of any
preceding or succeeding breach of this Agreement. No waiver or extension of time
for the performance of any obligation hereunder shall be deemed a waiver or
extension of time for the performance of any other obligation hereunder.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(m) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(n) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may be reasonably
required to carry out the transactions contemplated hereby and to evidence the
fulfilment of the agreements contained herein.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

DERMTECH, INC. By:  

 

  Name: John Dobak, M.D.   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

HOLDER: ________________________________ AUTHORIZED SIGNATORY

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Annex A

PLAN OF DISTRIBUTION

We are registering the shares of Common Stock (i) issued to the selling
stockholders, (ii) issuable upon conversion of the Series B-1 Convertible
Preferred Stock and the Series B-2 Convertible Preferred Stock issued to the
selling stockholders and (iii) issuable upon exercise of the warrants issued to
the selling stockholders to permit the resale of these shares of Common Stock by
the holders of the shares of Common Stock, Series B-1 Convertible Preferred
Stock and Series B-2 Convertible Preferred Stock and the warrants from time to
time after the date of this prospectus. We will not receive any of the proceeds
from the sale by the selling stockholders of the shares of Common Stock. We will
bear all fees and expenses incident to our obligation to register the shares of
Common Stock.

The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions. The selling stockholders may use any one
or more of the following methods when selling shares:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.



--------------------------------------------------------------------------------

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
as amended, or the Securities Act, as permitted by that rule, or Section 4(a)(1)
under the Securities Act, if available, rather than under this prospectus,
provided that they meet the criteria and conform to the requirements of those
provisions.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of Common Stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of Common
Stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA Rule
2121; and in the case of a principal transaction a markup or markdown in
compliance with FINRA Rule 2121.01.

In connection with sales of the shares of Common Stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
Common Stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of Common Stock short and if such short sale
shall take place after the date that this registration statement is declared
effective by the Commission, the selling stockholders may deliver shares of
Common Stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of Common Stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the
Securities and Exchange Commission.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of Common Stock, Series B-1 Convertible
Preferred Stock or Series B-2 Convertible Preferred Stock or the warrants owned
by them and, if they default in the performance of their secured obligations,
the pledgees or secured parties may offer and sell the shares of Common Stock
from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act, amending, if necessary, the list of selling stockholders to include the
pledgees, transferees or other successors in interest as selling stockholders
under this prospectus. The selling stockholders also may transfer and donate the
shares of Common Stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.

The selling stockholders and any broker-dealer or agent participating in the
distribution of the shares of Common Stock may be deemed to be “underwriters”
within the meaning of Section 2(a)(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling stockholders who are “underwriters”
within the meaning of Section 2(a)(11) of the Securities Act will be subject to
the applicable prospectus delivery requirements of the Securities Act including
Rule 172 thereunder and may be subject to certain statutory liabilities of,
including but not limited to, Sections 11, 12 and 17 of the Securities Act and
Rule 10b-5 under the Securities Exchange Act of 1934, as amended, or the
Exchange Act.



--------------------------------------------------------------------------------

Each selling stockholder has informed us that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. Upon our
being notified in writing by a selling stockholder that any material arrangement
has been entered into with a broker-dealer for the sale of common stock through
a block trade, special offering, exchange distribution or secondary distribution
or a purchase by a broker or dealer, a supplement to this prospectus will be
filed, if required, pursuant to Rule 424(b) under the Securities Act, disclosing
(i) the name of each such selling stockholder and of the participating
broker-dealer(s), (ii) the number of shares involved, (iii) the price at which
such the shares of Common Stock were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction.

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement of
which this prospectus forms a part.

Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the shares of Common Stock by the selling stockholder and any
other participating person. To the extent applicable, Regulation M may also
restrict the ability of any person engaged in the distribution of the shares of
Common Stock to engage in market-making activities with respect to the shares of
Common Stock. All of the foregoing may affect the marketability of the shares of
Common Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any
and any related legal expenses incurred by it. We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the registration rights agreement, or we may be entitled to
contribution.

*    *    *



--------------------------------------------------------------------------------

Annex B

DERMTECH, INC.

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of shares of the common stock, par value $0.0001 per
share, of DermTech, Inc. (the “Company”) understands that the Company intends to
file with the Securities and Exchange Commission a registration statement on
Form S-1 (the “Resale Registration Statement”) for the registration and the
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Registration
Rights Agreement (including certain indemnification provisions, as described
below). Holders must complete and deliver this Notice and Questionnaire in order
to be named as selling stockholders in the Prospectus.

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Registration Rights Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

 

1.

Name.

 

  (a)

Full Legal Name of Selling Stockholder:

 

                                                             



--------------------------------------------------------------------------------

  (b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

                                                             

 

  (c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

                                                             

 

2.

Address for Notices to Selling Stockholder:

 

 

 

 

  Telephone:  

 

  Fax:  

 

  Contact Person:  

 

  E-mail address of Contact Person:  

 

 

3.

Beneficial Ownership of Registrable Securities:

 

  (a)

Type and Number of Registrable Securities beneficially owned:

 

                                                             

 

                                                             

 

                                                             

 

  (b)

Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

 

                                                             

 

                                                             

 

                                                             

 

4.

Broker-Dealer Status:

 

  (a)

Are you a broker-dealer?

Yes    ☐    No    ☐



--------------------------------------------------------------------------------

  (b)

If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes    ☐    No    ☐

 

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

  (c)

Are you an affiliate of a broker-dealer?

Yes    ☐    No    ☐

 

  Note:

If yes, provide a narrative explanation below:

 

                                                             

                                                             

 

  (d)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes    ☐    No    ☐

 

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5.

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and amount of other securities beneficially owned:

 

 

 

 

 





--------------------------------------------------------------------------------

6.

Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

 

 

7.

Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

State any exceptions here:

 

 

 

 



--------------------------------------------------------------------------------

***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing, by hand delivery, confirmed or facsimile
transmission, first-class mail or air courier guaranteeing overnight delivery at
the address set forth below. In the absence of any such notification, the
Company shall be entitled to continue to rely on the accuracy of the information
in this Notice and Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including, without limitation the answers to this Questionnaire) are correct.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:                                                  
                Beneficial Owner:                
                                                     

        By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT B

Form of Opinion of Company Counsel

1. The Company is validly existing as a corporation and in good standing under
the laws of the State of Delaware, with the corporate power and authority to
(a) execute and deliver the Transaction Documents and perform its obligations
thereunder and (b) conduct its business and own or lease its properties as
described in the Super 8-K and Form S-1 (each term as defined below) (but not
any document incorporated by reference therein).

2. The Company is qualified to conduct business as a foreign corporation in the
State of California.

3. The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations thereunder and the consummation of
the transactions contemplated by the Transaction Documents have been duly
authorized by the Company.

4. The Company has duly executed and delivered each of the Transaction
Documents.

5. As of the date hereof, the authorized capital stock of the Company consists
of 50,000,000 shares of Common Stock, par value $0.0001 per share, and 5,000,000
shares of preferred stock, par value $0.0001 per share.

6. The Common Shares have been duly authorized by the Company and, when and to
the extent issued and sold in accordance with the terms of, and in the manner
contemplated by, the Purchase Agreement, including payment in full to the
Company of all consideration required therefor, the Common Shares will be
validly issued, fully paid and non-assessable.

7. The Preferred Shares have been duly authorized by the Company and, when and
to the extent issued and sold in accordance with the terms of, and in the manner
contemplated by, the Purchase Agreement, including payment in full to the
Company of all consideration required therefor, the Preferred Shares will be
validly issued, fully paid and non-assessable.

8. The Underlying Shares have been duly authorized by the Company and, if, when
and to the extent issued in accordance with the terms of, and in the manner
contemplated by, the Purchase Agreement and the Series B-1 Certificate of
Designation or the Series B-2 Certificate of Designation, as applicable,
including the due and proper conversion of the relevant Preferred Shares, such
Underlying Shares will be validly issued, fully paid and non-assessable.

9. Each of the Transaction Documents constitutes the valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, arrangement, moratorium or other similar
laws affecting creditors’ rights generally, and subject to general equity
principles and to limitations on availability of equitable relief, including
specific performance.



--------------------------------------------------------------------------------

10. As of the date hereof, the holders of shares of Common Stock are not
entitled to preemptive rights arising solely by operation of (a) the Governing
Documents or (b) the Delaware General Corporation Law.

11. The execution and delivery by the Company of the Transaction Documents and
the consummation of the transactions contemplated by the Transaction Documents
(including the issuance and sale by the Company of the Shares pursuant to and in
accordance with the Transaction Documents) do not violate (a) the Governing
Documents or (b) the Delaware General Corporation Law.

12. The execution, delivery and performance of the Transaction Documents by the
Company, the compliance with the terms and provisions thereof by the Company and
the issuance and sale of the Shares by the Company will not (a) violate or
conflict with any law, rule or regulation of the United States of America, the
State of California or the State of New York that in our experience is normally
applicable to transactions of the type contemplated by the Transaction Documents
or (b) violate any agreement to which the Company is a party or bound (this
opinion being limited (i) to those agreements (the “Material Contracts”) that
are filed as exhibits to (A) the Company’s second current report on Form 8-K
filed with the Commission on September 5, 2019, in which the Company was
required to disclose, pursuant to Item 2.01(f) of Form 8-K, the information that
would be required if the registrant were filing a general form for registration
of securities on Form 10 under the Securities Exchange Act of 1934, as amended
(the “Super 8-K”), (B) any subsequent periodic report on Form 10-Q or current
report on Form 8-K filed by the Company with the Commission or (C) Amendment
No. 1 to the Company’s registration statement on Form S-1 (File No. 333-235780)
filed with the Commission on February 6, 2020 (the “Form S-1”), and (ii) in that
we express no opinion with respect to any violation or default (X) arising under
or based upon any cross-default provision insofar as it relates to a violation
or default under an agreement which is not a Material Contract, (Y) arising as a
result of any violation or default under any agreement or covenant by failure to
comply with any financial or numerical requirement requiring computation or
(Z) under any provisions therein relating to the occurrence of a “material
adverse event” or words of similar import).

13. No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance of the Transaction Documents by the Company,
or in connection with the issuance or sale of the Shares by the Company to the
Purchasers, except (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act of 1933, as amended, (iv) the filing of
any requisite notices and/or application(s) to the Nasdaq Capital Market for the
issuance and sale of the Shares and the listing of the Shares for trading
thereon in the time and manner required thereby, (v) the filings required in
accordance with Section 4.6 of the Purchase Agreement, (vi) the Stockholder
Approval, (vii) the filing of the Certificates of Designation with the Secretary
of State of the State of Delaware and (viii) those that have been made or
obtained prior to the date hereof.

14. It is not necessary in connection with the offer and sale of the Shares to
the Purchasers under the Purchase Agreement to register the Shares under the
Securities Act of 1933, as amended, assuming the accuracy of the representations
and warranties of the Purchasers in the Purchase Agreement.



--------------------------------------------------------------------------------

15. To our actual knowledge, there is no litigation or any governmental
proceeding involving the Company, pending or threatened, that challenges the
validity or enforceability of the Purchase Agreement or the Registration Rights
Agreement, or seeks to enjoin the performance of the Purchase Agreement or the
Registration Rights Agreement by the Company.

16. The Company is not required to register as an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended.

*    *    *



--------------------------------------------------------------------------------

EXHIBIT C

Irrevocable Transfer Agent Instructions

March [__], 2020

Continental Stock Transfer & Trust Company

1 State Street 30th Floor

New York, NY 10004-1561

Attention:                                 

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
February 28, 2020 (the “Agreement”), by and among DermTech, Inc., a Delaware
corporation (the “Company”), and the purchasers set forth on Schedule I hereto
(collectively, and including permitted transferees, the “Holders”), pursuant to
which the Company is issuing to the Holders shares of common stock of the
Company, par value $0.0001 per share (the “Common Stock”), Series B-1
convertible preferred stock of the Company, par value $0.0001 per share (the
“Series B-1 Preferred Stock”) which are convertible into shares of Common Stock,
and Series B-2 convertible preferred stock of the Company, par value $0.0001 per
share (the “Series B-2 Preferred Stock”) which are convertible into shares of
Common Stock.

By this letter, you are irrevocably authorized and directed to issue an
aggregate of 2,467,724 shares of the Company’s Common Stock (the “Common
Shares”), 3,198.9419 shares of the Company’s Series B-1 Preferred Stock (the
“Series B-1 Shares”) and 523.8094 shares of the Company’s Series B-2 Preferred
Stock (the “Series B-2 Shares” and together with the Common Shares and
Series B-1 Shares, the “Shares”). The Shares should be issued as book restricted
shares in the names and denominations specified on Schedule I hereto. The Shares
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and are, therefore, “restricted shares.” Accordingly, the
Common Shares should bear the following restricted legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT, (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT
OR (III) UNLESS SOLD TO THE COMPANY.



--------------------------------------------------------------------------------

And the Series B-1 Shares and the Series B-2 Shares should bear the following
restricted legend:

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT, (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR
(III) UNLESS SOLD TO THE COMPANY.

This letter shall also serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any, to
issue shares of Common Stock, Series B-1 Preferred Stock or Series B-2 Preferred
Stock, as applicable, upon transfer or resale of the Shares.

You acknowledge and agree that so long as you have received written confirmation
from the Company’s legal counsel that a registration statement covering resales
of the Shares has been declared effective by the Securities and Exchange
Commission (the “Commission”) under the Securities Act, and a copy of such
registration statement, then, unless otherwise required by law, you shall use
your commercially reasonable efforts to issue in book-entry form the Shares
registered in the names of such Holders or transferees, as the case may be,
within two Business Days of your receipt of a notice of transfer of Shares, and
such Shares shall not bear any legend restricting transfer of the Shares thereby
and should not be subject to any stop-transfer restriction.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares has been declared
effective by the Commission under the Securities Act (which confirmation shall
be delivered to you upon effectiveness of the registration statement) is
attached hereto as Annex A.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third-party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

[Signature page follows]



--------------------------------------------------------------------------------

Very truly yours, DERMTECH, INC.

By:  

 

Name:  

 

Title:  

 

 

Acknowledged and Agreed:

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

By:  

 

Name:  

 

Title:  

 

Date: _________________, 2020

[Authorization Letter to Transfer Agent]



--------------------------------------------------------------------------------

SCHEDULE I

HOLDERS

 

Holders

  

Address

  

EIN

  

Common Shares

  

Series B-1 Shares

  

Series B-2 Shares



--------------------------------------------------------------------------------

ANNEX A

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

Continental Stock Transfer & Trust Company

1 State Street 30th Floor,

New York, NY 10004-1561

Attn:                                         

Re: DermTech, Inc.

Ladies and Gentlemen:

DermTech, Inc., a Delaware corporation (the “Company”), has entered into a
Securities Purchase Agreement, dated as of February 28, 2020, with the buyers
named therein (collectively, the “Purchasers”) pursuant to which the Company
issued to the Purchasers shares of the Company’s common stock, $0.0001 par value
per share (the “Common Stock”), shares of the Company’s Series B-1 convertible
preferred stock, $0.0001 par value per share (the “Series B-1 Preferred Stock”)
and shares of the Company’s Series B-2 convertible preferred stock, $0.0001 per
value per share (the “Series B-2 Preferred Stock”). Pursuant to that certain
Registration Rights Agreement of even date, the Company agreed to register the
resale of the Common Stock, including the shares of Common Stock issuable upon
conversion of the Series B-1 Preferred Stock and the Series B-2 Preferred Stock
(the “Registrable Securities”) under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on [                    ,         ], 2020, the
Company filed a Registration Statement on Form S-1 (File
No. 333-                    ) (the “Registration Statement”) with the Securities
and Exchange Commission (the “Commission”) relating to the Registrable
Securities which names each of the Purchasers as a selling stockholder
thereunder and set forth as Exhibit A hereto.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at [____] [a.m.][p.m.] on [__________, ___], 2020 and we have no knowledge,
after telephonic inquiry of a member of the staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the Commission and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement. Based upon the foregoing, we are of the opinion that as
of the date of this opinion, the Registrable Securities have been duly
authorized and, when issued by you, will be validly issued, fully paid and
non-assessable, and are registered for resale under the Securities Act under the
effective Registration Statement and may be issued without a restrictive legend.

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated March [__], 2020,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.



--------------------------------------------------------------------------------

EXHIBIT D

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

To: DermTech, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
capital stock, par value $0.0001 per share, (the “Shares”), of DermTech, Inc., a
Delaware corporation (the “Corporation”). The Shares are being offered and sold
by the Corporation without registration under the Securities Act of 1933, as
amended (the “Act”), and the securities laws of certain states, in reliance on
the exemptions contained in Section 4(a)(2) of the Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Corporation must determine that a potential investor meets
certain suitability requirements before offering or selling Shares to such
investor. The purpose of this Questionnaire is to assure the Corporation that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Shares will not result in a violation of the Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

PART A. BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Shares:                        
                                         
                                         
                                                        
Business Address:                                
                                         
                                         
                                         
                                             (Number and Street)
                                                                              
                                         
                                         
                                                                       (City)   
(State)    (Zip Code) Telephone Number: (___)                              
                                         
                                         
                                                                           



--------------------------------------------------------------------------------

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:

State of formation:______________________

Approximate Date of formation: ____________________

Were you formed for the purpose of investing in the securities being offered?

Yes  ☐        No  ☐

If an individual:

 

Residence Address:              (Number and Street)    (City)        (State)   
                                    (Zip Code) Telephone Number: (___)      
Age: __________         Citizenship: ____________    Where registered to vote:
_______________

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

Yes  ☐        No  ☐

Social Security or Taxpayer Identification No.

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares of the Company.

 

__   (1)    A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; __   (2)    A broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; __   (3)    An insurance
company as defined in Section 2(13) of the Securities Act;



--------------------------------------------------------------------------------

__    (4)    An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of such
act; __    (5)    A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; __    (6)    A plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; __    (7)    An employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors; __   
(8)    A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940; __    (9)    An organization described
in Section 501(c)(3) of the Internal Revenue Code, a corporation, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring the Shares, with total assets in excess of $5,000,000; __    (10)
   A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company; __    (11)    A natural person whose individual net
worth, or joint net worth with that person’s spouse, at the time of his purchase
exceeds $1,000,000 (excluding the value of such persons’ primary residence); __
   (12)    A natural person who had an individual income in excess of $200,000
in each of the two most recent years, or joint income with that person’s spouse
in excess of $300,000, in each of those years, and has a reasonable expectation
of reaching the same income level in the current year; __    (13)    An
executive officer or director of the Company; __    (14)    An entity in which
all of the equity owners qualify under any of the above subparagraphs. If the
undersigned belongs to this investor category only, list the equity owners of
the undersigned, and the investor category which each such equity owner
satisfies.



--------------------------------------------------------------------------------

A. FOR EXECUTION BY AN INDIVIDUAL:

      By                                      
                                           

Date:                                                          

               Print Name:                                   
                               

B. FOR EXECUTION BY AN ENTITY:

      Entity Name:                                                              
         By                                      
                                           

Date:                                                          

               Print Name:                                   
                                      Title:
                                                                             

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

   Entity Name:                                          
                                          
By                                      
                                           

Date:                                                          

               Print Name:                                   
                                     Title:
                                                                               
Entity Name:                                          
                                         
By                                      
                                           

Date:                                                          

               Print Name:                                   
                                     Title:
                                                                           



--------------------------------------------------------------------------------

EXHIBIT E

Form of Series B-1 Convertible Preferred Stock Certificate of Designation

[Attached]



--------------------------------------------------------------------------------

DERMTECH, INC.

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES B-1 CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

The undersigned, John Dobak and Kevin Sun, do hereby certify that:

1. They are the President and Secretary, respectively, of DermTech, Inc., a
Delaware corporation (the “Corporation”).

2. The Corporation is authorized to issue 5,000,000 shares of preferred stock,
1,230.77 of which are issued and outstanding.

3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board of Directors”):

WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, consisting of 5,000,000
shares, $0.0001 par value per share, issuable from time to time in one or more
series;

WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, liquidation preferences of any
wholly unissued series of preferred stock and the number of shares constituting
any series and the designation thereof, of any of them; and

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a new series of the preferred stock, which shall consist of up to
3,200 shares of the preferred stock which the Corporation has the authority to
issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a new series of preferred stock for cash or exchange of
other securities, rights or property and does hereby fix and determine the
rights, preferences, restrictions and other matters relating to such series of
preferred stock as follows:



--------------------------------------------------------------------------------

TERMS OF PREFERRED STOCK

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.

“Alternate Consideration” shall have the meaning set forth in Section 7(d).

“Automatic Conversion” shall have the meaning set forth in Section 6(c).

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, par value $0.0001 per
share, and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Conversion Price” shall have the meaning set forth in Section 6(b).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

“Effective Date” means the date that the Registration Statement filed by the
Corporation pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

“Fundamental Transaction” shall have the meaning set forth in Section 7(d).

“Holder” shall have the meaning given such term in Section 2.

“Liquidation” shall have the meaning set forth in Section 5.

“Original Issuance Date” means the date of the “Closing” as defined in the
Securities Purchase Agreement.

 

2



--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” shall have the meaning set forth in Section 2.

“Registration Rights Agreement” means that certain Registration Rights Agreement
entered into on or about March [__], 2020, by and among the Corporation and the
signatories thereto, as amended, modified or supplemented from time to time in
accordance with its terms.

“Registration Statement” means a registration statement that registers the
resale of the Conversion Shares of the Holders, who shall be named as “selling
stockholders” therein and meets the requirements of the Registration Rights
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
entered into on or about February 28, 2020, by and among the Corporation and the
purchasers thereto, as amended, modified or supplemented from time to time in
accordance with its terms.

“Stated Value” shall have the meaning set forth in Section 2.

“Stockholder Approval” means such approval as is required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity),
including Nasdaq Listing Standard Rule 5635(d), from the stockholders of the
Corporation with respect to the transactions contemplated by the Transaction
Documents, including the approval of the issuance of all of the Conversion
Shares in excess of 19.99% of the issued and outstanding Common Stock on the
execution date of the Securities Purchase Agreement.

“Subsidiary” means any direct or indirect subsidiary of the Corporation formed
or acquired before or after the date of the Securities Purchase Agreement.

“Successor Entity” shall have the meaning set forth in Section 7(d).

“Trading Day” means a day on which the principal Trading Market is open for
business.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, an OTC market place or the
OTCMarkets (or any successors to any of the foregoing).

 

3



--------------------------------------------------------------------------------

“Transaction Documents” means the Securities Purchase Agreement, the
Registration Rights Agreement, this Certificate of Designation and all exhibits
and schedules thereto and hereto and any other documents or agreements executed
in connection with the transactions contemplated hereunder.

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent for the Common Stock, and any successor transfer agent of the
Corporation.

Section 2. Designation, Amount and Par Value. The series of preferred stock of
the Corporation shall be designated as the Series B-1 Convertible Preferred
Stock (the “Preferred Stock”) and the number of shares so designated shall be up
to 3,200 (which shall not be subject to increase without the written consent of
the holders (each, a “Holder” and collectively, the “Holders”) of a majority of
the then outstanding shares of Preferred Stock). Each share of Preferred Stock
shall have a par value of $0.0001 per share and a stated value equal to
$10,500.00 (the “Stated Value”).

Section 3. Dividends. Holders shall be entitled to receive, and the Corporation
shall pay, dividends on shares of Preferred Stock equal (on an
as-if-converted-to-Common-Stock basis) to and in the same form as dividends
(other than dividends in the form of Common Stock) actually paid on shares of
the Common Stock when, as and if such dividends (other than dividends in the
form of Common Stock) are paid on shares of the Common Stock. Other than as set
forth in the previous sentence, no other dividends shall be paid on shares of
Preferred Stock; and the Corporation shall pay no dividends (other than
dividends in the form of Common Stock) on shares of the Common Stock unless it
simultaneously complies with the previous sentence.

Section 4. Voting Rights. Except as otherwise provided herein or as otherwise
required by the Delaware General Corporation Law, the Preferred Stock shall have
no voting rights. However, as long as any shares of Preferred Stock are
outstanding, the Corporation shall not, without the affirmative vote of the
Holders of a majority of the then outstanding shares of Preferred Stock, (a) (i)
alter or change adversely the powers, preferences or rights given to the
Preferred Stock, (ii) alter or amend this Certificate of Designation, or
(iii) amend or repeal any provision of, or add any provision to, the certificate
of incorporation or bylaws of the Corporation, or file any certificate of
amendment or certificate of designations of preferences, limitations and
relative rights of any series of preferred stock, if such action would adversely
alter or change the powers, preferences or rights of the Preferred Stock in a
manner materially different than the effect of such actions on the Common Stock
(regardless, in the case of clause (i), (ii) or (iii), of whether any of the
foregoing actions shall be by means of amendment to the certificate of
incorporation of the Corporation or by merger, consolidation or otherwise), (b)
issue further shares of Preferred Stock or increase or decrease (other than by
conversion) the number of authorized shares of Preferred Stock or (c) enter into
any agreement with respect to any of the foregoing.

 

4



--------------------------------------------------------------------------------

Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), after the
satisfaction in full of the debts of the Corporation and the payment of any
liquidation preference owed to the holders of shares of capital stock of the
Corporation ranking senior to the Preferred Stock upon liquidation, the Holders
of the Preferred Stock shall participate pari passu with the holders of the
Common Stock (on an as-if-converted-to-Common-Stock basis without regard to any
limitation in Section 6 on the conversion of this Preferred Stock) in the net
assets of the Corporation. The Corporation shall mail written notice of any such
Liquidation to each Holder.

Section 6. Conversion.

a) No Optional Conversion. The Preferred Stock shall only be convertible upon
receipt of Stockholder Approval and pursuant to an Automatic Conversion (as
defined below). The Preferred Stock shall not be convertible at the option of
the Holder. Shares of Preferred Stock converted into Common Stock in accordance
with the terms hereof shall resume the status of authorized but unissued shares
of preferred stock and shall no longer be designated as Series B-1 Convertible
Preferred Stock.

b) Conversion Price. The conversion price for the Preferred Stock shall equal
$10.50, subject to adjustment herein (the “Conversion Price”).

c) Automatic Conversion. Notwithstanding anything herein to the contrary, on the
first Trading Day after the Corporation obtains Stockholder Approval, all
outstanding shares of Preferred Stock shall automatically be converted into such
number of shares of Common Stock as determined by dividing the Stated Value by
the Conversion Price then in effect (the “Automatic Conversion”). Upon the
occurrence of such Automatic Conversion, the Holder shall promptly surrender any
certificates representing such shares at the office of the Corporation or the
Transfer Agent. On the date such Automatic Conversion takes place, the
outstanding shares of Preferred Stock shall be converted automatically without
any further action by the Holder and whether or not any certificates
representing such shares are surrendered to the Corporation or the Transfer
Agent; provided, however, that in the case of converting shares of Preferred
Stock then held in certificated form, the Corporation shall not be obligated to
issue certificates evidencing the applicable Conversion Shares unless either
(i) the certificates evidencing such shares of Preferred Stock are delivered to
the Corporation or the Transfer Agent or (ii) the Holder notifies the
Corporation or the Transfer Agent that such certificates have been lost, stolen
or destroyed and executes an agreement satisfactory to the Corporation to
indemnify the Corporation from any loss incurred by it in connection with such
certificates. On the date of such Automatic Conversion, each Holder shall be
deemed to be the holder of record of the Common Stock issuable upon such
conversion, notwithstanding that any certificates representing such shares of
Preferred Stock shall not have been surrendered at the office of the Corporation
or that any such certificates evidencing such Conversion Shares shall not then
be actually delivered to such Holder. Provided the Transfer Agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer program (and subject to Section 6(e)(i)), the Holder may provide
written notice to the Corporation that the applicable Conversion Shares be
credited to the account of the Holder’s prime broker with DTC through its
Deposit Withdrawal Agent Commission system (a “DWAC Delivery”).

 

5



--------------------------------------------------------------------------------

d) Conversion and Issuance Limitations. Until the Corporation has obtained
Stockholder Approval, (i) the Preferred Stock shall not be convertible and
(ii) the Corporation may not issue any Conversion Shares.

e) Mechanics of Automatic Conversion

i. Delivery of Book-Entry Statement Upon Automatic Conversion. Not later than
three (3) Trading Days after the date of the Automatic Conversion, the
Corporation shall (A) deliver, or cause to be delivered, to the converting
Holder a book-entry statement evidencing the number of Conversion Shares being
acquired upon the Automatic Conversion (or, subject to Section 6(c), a stock
certificate representing such Conversion Shares upon request of the Holder),
which, on or after the earlier of (i) the Effective Date or (ii) the
twelve-month anniversary of the Original Issuance Date, shall be free of
restrictive legends and trading restrictions (other than those which may then be
required by the Securities Purchase Agreement or applicable law) or (B) in the
case of an election for DWAC Delivery (which shall be available if, and only if,
on the date of the Automatic Conversion neither restrictive legends nor trading
restrictions are then required by the Securities Purchase Agreement or
applicable law), electronically transfer such Conversion Shares by crediting the
account of the Holder’s prime broker with DTC through its DWAC system.

ii. Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Preferred Stock and payment of dividends on the Preferred Stock, each as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder (and the other holders of the
Preferred Stock), not less than such aggregate number of shares of the Common
Stock as shall (subject to the terms and conditions set forth in the Securities
Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 7) upon the conversion of the then outstanding shares of
Preferred Stock and payment of dividends hereunder. The Corporation covenants
that all shares of Common Stock that shall be so issuable shall, upon issue, be
duly authorized, validly issued, fully paid and nonassessable and, if the
Registration Statement is then effective under the Securities Act, shall be
registered for public resale in accordance with such Registration Statement
(subject to such Holder’s compliance with its obligations under the Registration
Rights Agreement).

iii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Preferred Stock. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Corporation shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

6



--------------------------------------------------------------------------------

iv. Transfer Taxes and Expenses. The issuance of certificates for shares of the
Common Stock on conversion of this Preferred Stock shall be made without charge
to any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such shares of
Preferred Stock and the Corporation shall not be required to issue or deliver
such certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.

Section 7. Certain Adjustments.

a) Stock Dividends and Stock Splits. If the Corporation, at any time while this
Preferred Stock is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Corporation
upon conversion of, or payment of a dividend on, this Preferred Stock), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Corporation, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Corporation) outstanding immediately before such event,
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section 7(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

b) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 7(a) above, if at any time the Corporation grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of such Holder’s Preferred
Stock (without regard to any limitations on exercise hereof) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.

c) Pro Rata Distributions. During such time as this Preferred Stock is
outstanding, if the Corporation declares or makes any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Preferred Stock, then,
in each such case, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
if the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Preferred Stock (without regard to any limitations
on conversion hereof) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution.

 

 

7



--------------------------------------------------------------------------------

d) Fundamental Transaction. If, at any time while this Preferred Stock is
outstanding, (i) the Corporation, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Corporation with or into
another Person, (ii) the Corporation, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Corporation or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Corporation, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Corporation,
directly or indirectly, in one or more related transactions consummates a stock
or share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Preferred Stock, the
Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction (without regard to any limitation in Section 6 on
the conversion of this Preferred Stock), the number of shares of Common Stock of
the successor or acquiring corporation or of the Corporation, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Preferred Stock is
convertible immediately prior to such Fundamental Transaction (without regard to
any limitation in Section 6 on the conversion of this Preferred Stock). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Corporation shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Preferred Stock following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Corporation or surviving entity in such Fundamental Transaction
shall file a new Certificate of Designation with the same terms and conditions
and issue to the Holders new preferred stock consistent with the foregoing
provisions

 

8



--------------------------------------------------------------------------------

and evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration. The Corporation shall cause any successor entity in a Fundamental
Transaction in which the Corporation is not the survivor (the “Successor
Entity”) to assume in writing all of the obligations of the Corporation under
this Certificate of Designation and the other Transaction Documents in
accordance with the provisions of this Section 7(d) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder and
approved by the Holder (without unreasonable delay) prior to such Fundamental
Transaction and shall, at the option of the holder of this Preferred Stock,
deliver to the Holder in exchange for this Preferred Stock a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Preferred Stock which is convertible for a corresponding
number of shares of capital stock of such Successor Entity (or its parent
entity) equivalent to the shares of Common Stock acquirable and receivable upon
conversion of this Preferred Stock (without regard to any limitations on the
conversion of this Preferred Stock) prior to such Fundamental Transaction, and
with a conversion price which applies the conversion price hereunder to such
shares of capital stock (but taking into account the relative value of the
shares of Common Stock pursuant to such Fundamental Transaction and the value of
such shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Preferred Stock immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Certificate of
Designation and the other Transaction Documents referring to the “Corporation”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Corporation and shall assume all of the obligations of the
Corporation under this Certificate of Designation and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Corporation herein.

e) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Corporation) issued and
outstanding.

Section 8. Miscellaneous.

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder shall be in writing and delivered personally
or sent by a nationally recognized overnight courier service, addressed to the
Corporation, at 11099 N. Torrey Pines Road #100, La Jolla, CA 92037 Attention:
John Dobak, or such other address as the Corporation may specify for such
purposes by notice to the Holders delivered in accordance with this Section 8.
Any and all notices or other communications or deliveries to be provided by the
Corporation hereunder shall be in writing and delivered personally, by email, by
facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the email address, facsimile number or address of
such Holder appearing on the books of the Corporation, or if no such email
address, facsimile number or address appears on the books of the Corporation, at
the principal place of business of such Holder, as set forth in the Securities

 

9



--------------------------------------------------------------------------------

Purchase Agreement. Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via email to the
email address set forth in this Section, (ii) the date of transmission, if such
notice or communication is delivered via facsimile to the facsimile number set
forth in this Section prior to 5:30 p.m. (New York City time) on any date,
(iii) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile to the facsimile number set forth in
this Section on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (iv) the second Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (v) upon actual receipt by the party to whom such notice is required
to be given.

b) Book-Entry; Certificates. The Preferred Stock will be issued in book-entry
form; provided that, if a Holder requests that such Holder’s shares of Preferred
Stock be issued in certificated form, the Corporation will instead issue a stock
certificate to such Holder representing such Holder’s shares of Preferred Stock.
To the extent that any shares of Preferred Stock are issued in book-entry form,
references herein to “certificates” shall instead refer to the book-entry
notation relating to such shares.

c) Lost or Mutilated Preferred Stock Certificate. If a Holder’s Preferred Stock
certificate shall be mutilated, lost, stolen or destroyed, the Corporation shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated certificate, or in lieu of or in substitution for a lost, stolen or
destroyed certificate, a new certificate for the shares of Preferred Stock so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership hereof
reasonably satisfactory to the Corporation.

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in Court of Chancery of the State of Delaware. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such Delaware Chancery Courts, or such Delaware Chancery
Courts are improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Certificate
of Designation and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
applicable law.

 

10



--------------------------------------------------------------------------------

Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Certificate of Designation or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Certificate of Designation, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

e) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.

f) Severability. If any provision of this Certificate of Designation is invalid,
illegal or unenforceable, the balance of this Certificate of Designation shall
remain in effect, and if any provision is inapplicable to any Person or
circumstance, it shall nevertheless remain applicable to all other Persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

i) Status of Converted or Redeemed Preferred Stock. Shares of Preferred Stock
may only be issued pursuant to the Securities Purchase Agreement. If any shares
of Preferred Stock shall be converted or reacquired by the Corporation, such
shares shall resume the status of authorized but unissued shares of preferred
stock and shall no longer be designated as Series B-1 Convertible Preferred
Stock.

j) Redemption. The Preferred Stock is not redeemable.

 

11



--------------------------------------------------------------------------------

Section 9. Fractional Shares. Preferred Stock may be issued in fractions of a
share that shall entitle the holder, in proportion to such holder’s fractional
shares, to receive dividends, participate in distributions and to have the
benefit of all other rights of holders of Preferred Stock.

*********************

 

 

12



--------------------------------------------------------------------------------

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations of Series B-1 Convertible Preferred Stock
in accordance with the foregoing resolution and the provisions of Delaware law.

IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Designation this [___] day of March, 2020.

 

 

    

 

Name: John Dobak               Name: Kevin Sun Title: President      Title:
Secretary



--------------------------------------------------------------------------------

EXHIBIT F

Form of Series B-2 Convertible Preferred Stock Certificate of Designation

[Attached]



--------------------------------------------------------------------------------

DERMTECH, INC.

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES B-2 CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

The undersigned, John Dobak and Kevin Sun, do hereby certify that:

1. They are the President and Secretary, respectively, of DermTech, Inc., a
Delaware corporation (the “Corporation”).

2. The Corporation is authorized to issue 5,000,000 shares of preferred stock,
1,230.77 of which are issued and outstanding.

3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board of Directors”):

WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, consisting of 5,000,000
shares, $0.0001 par value per share, issuable from time to time in one or more
series;

WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, liquidation preferences of any
wholly unissued series of preferred stock and the number of shares constituting
any series and the designation thereof, of any of them; and

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a new series of the preferred stock, which shall consist of up to
525 shares of the preferred stock which the Corporation has the authority to
issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a new series of preferred stock for cash or exchange of
other securities, rights or property and does hereby fix and determine the
rights, preferences, restrictions and other matters relating to such series of
preferred stock as follows:

 



--------------------------------------------------------------------------------

TERMS OF PREFERRED STOCK

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.

“Alternate Consideration” shall have the meaning set forth in Section 7(d).

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 6(e).

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, par value $0.0001 per
share, and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Conversion Date” shall have the meaning set forth in Section 6(a).

“Conversion Price” shall have the meaning set forth in Section 6(b).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

“Effective Date” means the date that the Registration Statement filed by the
Corporation pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Transaction” shall have the meaning set forth in Section 7(d).

 

2



--------------------------------------------------------------------------------

“Holder” shall have the meaning given such term in Section 2.

“Liquidation” shall have the meaning set forth in Section 5.

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

“Original Issuance Date” means the date of the “Closing” as defined in the
Securities Purchase Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” shall have the meaning set forth in Section 2.

“Registration Rights Agreement” means that certain Registration Rights Agreement
entered into on or about March [__], 2020, by and among the Corporation and the
signatories thereto, as amended, modified or supplemented from time to time in
accordance with its terms.

“Registration Statement” means a registration statement that registers the
resale of the Conversion Shares of the Holders, who shall be named as “selling
stockholders” therein and meets the requirements of the Registration Rights
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
entered into on or about February 28, 2020, by and among the Corporation and the
purchasers thereto, as amended, modified or supplemented from time to time in
accordance with its terms.

“Share Delivery Date” shall have the meaning set forth in Section 6(d).

“Stated Value” shall have the meaning set forth in Section 2.

“Stockholder Approval” means such approval as is required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity),
including Nasdaq Listing Standard Rule 5635(d), from the stockholders of the
Corporation with respect to the transactions contemplated by the Transaction
Documents, including the approval of the issuance of all of the Conversion
Shares in excess of 19.99% of the issued and outstanding Common Stock on the
execution date of the Securities Purchase Agreement.

“Subsidiary” means any direct or indirect subsidiary of the Corporation formed
or acquired before or after the date of the Securities Purchase Agreement.

“Successor Entity” shall have the meaning set forth in Section 7(d).

 

3



--------------------------------------------------------------------------------

“Trading Day” means a day on which the principal Trading Market is open for
business.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, an OTC market place or the OTC
Markets (or any successors to any of the foregoing).

“Transaction Documents” means the Securities Purchase Agreement, the
Registration Rights Agreement, this Certificate of Designation and all exhibits
and schedules thereto and hereto and any other documents or agreements executed
in connection with the transactions contemplated hereunder.

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent for the Common Stock, and any successor transfer agent of the
Corporation.

Section 2. Designation, Amount and Par Value. The series of preferred stock of
the Corporation shall be designated as the Series B-2 Convertible Preferred
Stock (the “Preferred Stock”) and the number of shares so designated shall be up
to 525 (which shall not be subject to increase without the written consent of
the holders (each, a “Holder” and collectively, the “Holders”) of a majority of
the then outstanding shares of Preferred Stock). Each share of Preferred Stock
shall have a par value of $0.0001 per share and a stated value equal to
$10,500.00 (the “Stated Value”).

Section 3. Dividends.

Subject to the limitations set forth in Section 7(c), Holders shall be entitled
to receive, and the Corporation shall pay, dividends on shares of Preferred
Stock equal (on an as-if-converted-to-Common-Stock basis) to and in the same
form as dividends (other than dividends in the form of Common Stock) actually
paid on shares of the Common Stock when, as and if such dividends (other than
dividends in the form of Common Stock) are paid on shares of the Common Stock.
Other than as set forth in the previous sentence, no other dividends shall be
paid on shares of Preferred Stock; and the Corporation shall pay no dividends
(other than dividends in the form of Common Stock) on shares of the Common Stock
unless it simultaneously complies with the previous sentence.

Section 4. Voting Rights. Except as otherwise provided herein or as otherwise
required by the Delaware General Corporation Law, the Preferred Stock shall have
no voting rights. However, as long as any shares of Preferred Stock are
outstanding, the Corporation shall not, without the affirmative vote of the
Holders of a majority of the then outstanding shares of Preferred Stock, (a) (i)
alter or change adversely the powers, preferences or rights given to the
Preferred Stock, (ii) alter or amend this Certificate of Designation, subject to
the restriction on amending the Beneficial Ownership Limitation set forth in
Section 6(e), or (iii) amend or repeal

 

4



--------------------------------------------------------------------------------

any provision of, or add any provision to, the certificate of incorporation or
bylaws of the Corporation, or file any certificate of amendment or certificate
of designations of preferences, limitations and relative rights of any series of
preferred stock, if such action would adversely alter or change the powers,
preferences or rights of the Preferred Stock in a manner materially different
than the effect of such actions on the Common Stock (regardless, in the case of
clause (i), (ii) or (iii), of whether any of the foregoing actions shall be by
means of amendment to the certificate of incorporation of the Corporation or by
merger, consolidation or otherwise), (b) issue further shares of Preferred Stock
or increase or decrease (other than by conversion) the number of authorized
shares of Preferred Stock or (c) enter into any agreement with respect to any of
the foregoing.

Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), after the
satisfaction in full of the debts of the Corporation and the payment of any
liquidation preference owed to the holders of shares of capital stock of the
Corporation ranking senior to the Preferred Stock upon liquidation, the Holders
of the Preferred Stock shall participate pari passu with the holders of the
Common Stock (on an as-if-converted-to-Common-Stock basis without regard to any
limitation in Section 6 on the conversion of this Preferred Stock) in the net
assets of the Corporation. The Corporation shall mail written notice of any such
Liquidation to each Holder.

Section 6. Conversion.

a) Conversions at Option of Holder. The Preferred Stock shall only be
convertible on or following the first Trading Day after the Corporation obtains
Stockholder Approval. On or following the first Trading Day after the
Corporation obtains Stockholder Approval, the Preferred Stock shall be
convertible at the option of the Holder thereof, into that number of shares of
Common Stock (subject to the limitations set forth in Section 6(e)) determined
by dividing the Stated Value of such share of Preferred Stock by the Conversion
Price. Holders shall effect conversions by providing the Corporation with the
form of conversion notice attached hereto as Annex A (a “Notice of Conversion”).
Each Notice of Conversion shall specify the number of shares of Preferred Stock
to be converted, the number of shares of Preferred Stock owned prior to the
conversion at issue, the number of shares of Preferred Stock owned subsequent to
the conversion at issue and the date on which such conversion is to be effected,
which date may not be prior to the date the applicable Holder delivers by
electronic mail (with receipt confirmed) or by facsimile such Notice of
Conversion to the Corporation (such date, the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion to the Corporation is deemed
delivered hereunder. The calculations and entries set forth in the Notice of
Conversion shall control in the absence of manifest or mathematical error. No
ink-original Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of
Conversion form be required. Provided the Transfer Agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program (and
subject to Section 6(d)(i)), the Notice of Conversion may specify, at the
Holder’s election, whether the applicable Conversion Shares shall be credited to
the account of the Holder’s prime broker with DTC through its Deposit Withdrawal
Agent Commission system (a “DWAC Delivery”). To effect conversions of shares of
Preferred Stock, a Holder shall not be required to surrender any

 

5



--------------------------------------------------------------------------------

certificates representing the shares of Preferred Stock to the Corporation
unless all of the shares of Preferred Stock represented thereby are so converted
(a “Full Conversion”), in which case such Holder shall deliver to the
Corporation any such certificates representing such shares of Preferred Stock
promptly following the Conversion Date at issue. In the event of a Full
Conversion, if the converting shares of Preferred Stock are then held in
certificated form, the Corporation shall not be obligated to issue certificates
evidencing the applicable Conversion Shares unless either (i) the certificates
evidencing such shares of Preferred Stock are delivered to the Corporation or
the Transfer Agent or (ii) the Holder notifies the Corporation or the Transfer
Agent that such certificates have been lost, stolen or destroyed and executes an
agreement satisfactory to the Corporation to indemnify the Corporation from any
loss incurred by it in connection with such certificates. Shares of Preferred
Stock converted into Common Stock in accordance with the terms hereof shall
resume the status of authorized but unissued shares of preferred stock and shall
no longer be designated as Series B-2 Convertible Preferred Stock.

b) Conversion Price. The conversion price for the Preferred Stock shall equal
$10.50, subject to adjustment herein (the “Conversion Price”).

c) Conversion and Issuance Limitations. Notwithstanding any other terms set
forth herein, until the Corporation has obtained Stockholder Approval, (i) the
Preferred Stock shall not be convertible and (ii) the Corporation may not issue
any Conversion Shares.

d) Mechanics of Conversion

i. Delivery of Book-Entry Statement Upon Conversion. Not later than three
(3) Trading Days after each Conversion Date (the “Share Delivery Date”), the
Corporation shall (A) deliver, or cause to be delivered, to the converting
Holder a book-entry statement evidencing the number of Conversion Shares being
acquired upon the conversion of shares of Preferred Stock (or, subject to
Section 6(a), a stock certificate representing such Conversion Shares upon
request of the Holder), which, on or after the earlier of (i) the Effective Date
or (ii) the twelve-month anniversary of the Original Issuance Date, shall be
free of restrictive legends and trading restrictions (other than those which may
then be required by the Securities Purchase Agreement or applicable law) or
(B) in the case of an election for DWAC Delivery (which shall be available if,
and only if, on the applicable Conversion Date neither restrictive legends nor
trading restrictions are then required by the Securities Purchase Agreement or
applicable law), electronically transfer such Conversion Shares by crediting the
account of the Holder’s prime broker with DTC through its DWAC system. If in the
case of any Notice of Conversion such book-entry statement (or stock
certificate, if applicable) is not delivered to or as directed by or, in the
case of a DWAC Delivery, such shares are not electronically delivered to or as
directed by, the applicable Holder by the Share Delivery Date, the applicable
Holder shall be entitled to elect to rescind such Notice of Conversion by
written notice to the Corporation at any time on or before its electronic
receipt of such book-entry statement (or stock certificate, if applicable) for
Conversion Shares, in which event the Corporation shall promptly return to the
Holder any original Preferred Stock certificate delivered to the Corporation and
the Holder shall promptly return to the Corporation any Common Stock
certificates or otherwise direct the return of any shares of Common Stock
delivered to the Holder through the DWAC system, representing the shares of
Preferred Stock unsuccessfully tendered for conversion to the Corporation.

 

6



--------------------------------------------------------------------------------

ii. Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Preferred Stock and payment of dividends on the Preferred Stock, each as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder (and the other holders of the
Preferred Stock), not less than such aggregate number of shares of the Common
Stock as shall (subject to the terms and conditions set forth in the Securities
Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 7) upon the conversion of the then outstanding shares of
Preferred Stock and payment of dividends hereunder. The Corporation covenants
that all shares of Common Stock that shall be so issuable shall, upon issue, be
duly authorized, validly issued, fully paid and nonassessable and, if the
Registration Statement is then effective under the Securities Act, shall be
registered for public resale in accordance with such Registration Statement
(subject to such Holder’s compliance with its obligations under the Registration
Rights Agreement).

iii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Preferred Stock. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Corporation shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

iv. Transfer Taxes and Expenses. The issuance of certificates for shares of the
Common Stock on conversion of this Preferred Stock shall be made without charge
to any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such shares of
Preferred Stock and the Corporation shall not be required to issue or deliver
such certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.
The Corporation shall pay all Transfer Agent fees required for same-day
processing of any Notice of Conversion.

e) Beneficial Ownership Limitation. The Corporation shall not effect any
conversion of the Preferred Stock, and a Holder shall not have the right to
convert any portion of the Preferred Stock, to the extent that, after giving
effect to the conversion set forth on the applicable Notice of Conversion, such
Holder (together with such Holder’s Affiliates, and any Persons acting as a
group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of the Preferred Stock
with respect to which such determination is being made,

 

7



--------------------------------------------------------------------------------

but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted Stated Value of Preferred Stock
beneficially owned by such Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Corporation subject to a limitation on conversion or exercise analogous to
the limitation contained herein (including, without limitation, the Preferred
Stock) beneficially owned by such Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 6(e), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 6(e) applies, the determination of whether
the Preferred Stock is convertible (in relation to other securities owned by
such Holder together with any Affiliates) and of how many shares of Preferred
Stock are convertible shall be in the sole discretion of such Holder, and the
submission of a Notice of Conversion shall be deemed to be such Holder’s
determination of whether the shares of Preferred Stock may be converted (in
relation to other securities owned by such Holder together with any Affiliates)
and how many shares of the Preferred Stock are convertible, in each case subject
to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, each Holder will be deemed to represent to the Corporation each
time it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and the Corporation shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 6(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as stated in the most recent
of the following: (i) the Corporation’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Corporation or (iii) a more recent written notice by the
Corporation or the Transfer Agent setting forth the number of shares of Common
Stock outstanding. Upon the written or oral request of a Holder, the Corporation
shall within two Trading Days confirm orally and in writing to such Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Corporation, including the
Preferred Stock, by such Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall initially be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of Preferred Stock held by the
applicable Holder. Notwithstanding the foregoing, by written notice to the
Corporation, which will not be effective until the sixty-first (61st) day after
such notice is delivered to the Corporation, the Holder may reset the Beneficial
Ownership Limitation percentage to a higher or lower percentage; provided that
such notice shall not be required in the event of a Fundamental Transaction (as
defined below). Upon such a change by a Holder to the Beneficial Ownership
Limitation, the Beneficial Ownership Limitation may not be further amended by
such Holder without first providing the minimum 61-day notice required by this
Section 6(e) (except in the event of a Fundamental Transaction). The provisions
of this paragraph shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section 6(e) to correct this
paragraph (or any portion hereof) which may be defective or inconsistent with
the intended Beneficial Ownership Limitation contained herein or to make changes
or supplements

 

8



--------------------------------------------------------------------------------

necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
Preferred Stock. The determination of whether the conversion of shares of
Preferred Stock into Common Stock is permitted under this Section 6(e) shall be
made by the record holder of such shares of Preferred Stock in such record
holder’s sole discretion, and the submission of a Notice of Conversion shall be
conclusively deemed to constitute such record holder’s determination that the
conversion of the shares of Preferred Stock identified in such Notice of
Conversion is permitted under this Section 6(e).

Section 7. Certain Adjustments.

a) Stock Dividends and Stock Splits. If the Corporation, at any time while this
Preferred Stock is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Corporation
upon conversion of, or payment of a dividend on, this Preferred Stock), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Corporation, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Corporation) outstanding immediately before such event,
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section 7(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

b) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 7(a) above, if at any time the Corporation grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of such Holder’s Preferred
Stock (without regard to any limitations on exercise hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

9



--------------------------------------------------------------------------------

c) Pro Rata Distributions. During such time as this Preferred Stock is
outstanding, if the Corporation declares or makes any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Preferred Stock, then,
in each such case, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
if the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Preferred Stock (without regard to any limitations
on conversion hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distribution would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Distribution to such extent (or in the beneficial ownership
of any shares of Common Stock as a result of such Distribution to such extent)
and the portion of such Distribution shall be held in abeyance for the benefit
of the Holder until such time, if ever, as its right thereto would not result in
the Holder exceeding the Beneficial Ownership Limitation).

d) Fundamental Transaction. If, at any time while this Preferred Stock is
outstanding, (i) the Corporation, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Corporation with or into
another Person, (ii) the Corporation, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Corporation or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Corporation, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Corporation,
directly or indirectly, in one or more related transactions consummates a stock
or share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Preferred Stock, the
Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction (without regard to any limitation in Section 6 on
the conversion of this Preferred Stock), the number of shares of Common Stock of
the successor or acquiring corporation or of the Corporation, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”)

 

10



--------------------------------------------------------------------------------

receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Preferred Stock is convertible
immediately prior to such Fundamental Transaction (without regard to any
limitation in Section 6 on the conversion of this Preferred Stock). For purposes
of any such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Corporation shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Preferred Stock following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Corporation or surviving entity in such Fundamental Transaction
shall file a new Certificate of Designation with the same terms and conditions
and issue to the Holders new preferred stock consistent with the foregoing
provisions and evidencing the Holders’ right to convert such preferred stock
into Alternate Consideration. The Corporation shall cause any successor entity
in a Fundamental Transaction in which the Corporation is not the survivor (the
“Successor Entity”) to assume in writing all of the obligations of the
Corporation under this Certificate of Designation and the other Transaction
Documents in accordance with the provisions of this Section 7(d) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the holder of this Preferred
Stock, deliver to the Holder in exchange for this Preferred Stock a security of
the Successor Entity evidenced by a written instrument substantially similar in
form and substance to this Preferred Stock which is convertible for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Preferred Stock (without regard to any
limitations on the conversion of this Preferred Stock) prior to such Fundamental
Transaction, and with a conversion price which applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such conversion price being for the purpose of protecting the economic
value of this Preferred Stock immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designation and the other Transaction Documents referring to
the “Corporation” shall refer instead to the Successor Entity), and may exercise
every right and power of the Corporation and shall assume all of the obligations
of the Corporation under this Certificate of Designation and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Corporation herein.

e) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Corporation) issued and
outstanding.

 

11



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally or sent by a nationally
recognized overnight courier service, addressed to the Corporation, at 11099 N.
Torrey Pines Road #100, La Jolla, CA 92037 Attention: John Dobak, or such other
address as the Corporation may specify for such purposes by notice to the
Holders delivered in accordance with this Section 8. Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally, by email, by facsimile, or sent by
a nationally recognized overnight courier service addressed to each Holder at
the email address, facsimile number or address of such Holder appearing on the
books of the Corporation, or if no such email address, facsimile number or
address appears on the books of the Corporation, at the principal place of
business of such Holder, as set forth in the Securities Purchase Agreement. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via email to the email address set forth in this
Section, (ii) the date of transmission, if such notice or communication is
delivered via facsimile to the facsimile number set forth in this Section prior
to 5:30 p.m. (New York City time) on any date, (iii) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile to the facsimile number set forth in this Section on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(iv) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (v) upon actual receipt by
the party to whom such notice is required to be given.

b) Book-Entry; Certificates. The Preferred Stock will be issued in book-entry
form; provided that, if a Holder requests that such Holder’s shares of Preferred
Stock be issued in certificated form, the Corporation will instead issue a stock
certificate to such Holder representing such Holder’s shares of Preferred Stock.
To the extent that any shares of Preferred Stock are issued in book-entry form,
references herein to “certificates” shall instead refer to the book-entry
notation relating to such shares.

c) Lost or Mutilated Preferred Stock Certificate. If a Holder’s Preferred Stock
certificate shall be mutilated, lost, stolen or destroyed, the Corporation shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated certificate, or in lieu of or in substitution for a lost, stolen or
destroyed certificate, a new certificate for the shares of Preferred Stock so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership hereof
reasonably satisfactory to the Corporation.

 

12



--------------------------------------------------------------------------------

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in Court of Chancery of the State of Delaware. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such Delaware Chancery Courts, or such Delaware Chancery
Courts are improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Certificate
of Designation and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Certificate of Designation
or the transactions contemplated hereby. If any party shall commence an action
or proceeding to enforce any provisions of this Certificate of Designation, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

e) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.

f) Severability. If any provision of this Certificate of Designation is invalid,
illegal or unenforceable, the balance of this Certificate of Designation shall
remain in effect, and if any provision is inapplicable to any Person or
circumstance, it shall nevertheless remain applicable to all other Persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

13



--------------------------------------------------------------------------------

h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

i) Status of Converted or Redeemed Preferred Stock. Shares of Preferred Stock
may only be issued pursuant to the Securities Purchase Agreement. If any shares
of Preferred Stock shall be converted or reacquired by the Corporation, such
shares shall resume the status of authorized but unissued shares of preferred
stock and shall no longer be designated as Series B-2 Convertible Preferred
Stock.

j) Redemption. The Preferred Stock is not redeemable.

Section 9. Fractional Shares. Preferred Stock may be issued in fractions of a
share that shall entitle the holder, in proportion to such holder’s fractional
shares, to receive dividends, participate in distributions and to have the
benefit of all other rights of holders of Preferred Stock.

*********************

 

14



--------------------------------------------------------------------------------

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations of Series B-2 Convertible Preferred Stock
in accordance with the foregoing resolution and the provisions of Delaware law.

IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Designation this [    ] day of March, 2020.

 

 

     

 

Name: John Dobak

Title: President

   

Name: Kevin Sun

Title: Secretary



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES

OF PREFERRED STOCK)

The undersigned hereby elects to convert the number of shares of Series B-2
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.0001 per share (the “Common Stock”), of DermTech, Inc., a Delaware
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as may be required by the Corporation in accordance with the Securities
Purchase Agreement. No fee will be charged to the Holders for any conversion,
except for any such transfer taxes.

Conversion calculations:

 

Date to Effect Conversion: _____________________________________________ Number
of shares of Preferred Stock owned prior to Conversion: _______________ Number
of shares of Preferred Stock to be Converted: ________________________ Stated
Value of shares of Preferred Stock to be Converted: ____________________ Number
of shares of Common Stock to be Issued: ___________________________ Applicable
Conversion Price: ____________________________________________ Number of shares
of Preferred Stock subsequent to Conversion: ________________

Address for Delivery: ______________________

or

DWAC Instructions:

Broker no: _________

Account no: ___________

 

[HOLDER] By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT G

Form of Secretary’s Certificate

[Attached]



--------------------------------------------------------------------------------

DERMTECH, INC.

SECRETARY’S CERTIFICATE

March [    ], 2020

Reference is made to that certain Securities Purchase Agreement, dated as of
February 28, 2020 (the “Purchase Agreement”), by and between DermTech, Inc., a
Delaware corporation (the “Company”), and each purchaser identified on the
signature pages thereto (the “Purchasers”). This Secretary’s Certificate (this
“Certificate”) is being delivered pursuant to Section 2.2(a)(v) of the Purchase
Agreement. Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Purchase Agreement.

I, Kevin Sun, Secretary of the Company, do hereby certify, solely in my capacity
as Secretary of the Company, that:

 

  1.

Each individual whose name, titles and signature appear below is a duly elected
or appointed, qualified and acting representative of the Company holding the
title set forth opposite his name below, and that the signature set forth
opposite each individual’s name is the genuine signature of that individual;
each such individual is authorized to sign on behalf of the Company as of the
date of the execution of this Certificate and was so authorized on the date of
execution of the Transaction Documents and related documents.

 

Name

 

Title

 

Signature

John Dobak, M.D.     Chief Executive Officer and President  
                                                                          Kevin
Sun   Chief Financial Officer, Secretary and Treasurer  
                                                                         

 

  2.

Attached hereto as Exhibit A is a true, correct, complete and current copy of
the resolutions of the Board of Directors of the Company (the “Board”) or the
Pricing Committee of the Board (the “Pricing Committee”), as applicable,
approving the transactions contemplated by the Purchase Agreement and the other
Transaction Documents and the issuance of the Shares, which resolutions were
duly adopted by the Board or the Pricing Committee, as applicable, and none of
such resolutions has been amended, modified or repealed in any respect, and all
of such resolutions are in full force and effect on the date hereof.

 

  3.

Attached hereto as Exhibit B is a true, correct, complete and current copy of
the Amended and Restated Certificate of Incorporation of the Company, as amended
to date, including the Certificates of Designation and the Certificate of
Designation of Preferences Rights and Limitations of Series A Convertible
Preferred Stock, and the same has not been subsequently amended.

 

  4.

Attached hereto as Exhibit C is a true, correct, complete and current copy of
the Bylaws of the Company and the same have not been subsequently amended.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
for and on behalf of DermTech, Inc. as of the date first set forth above.

 

By:                                                                          
Name: Kevin Sun Title: Secretary



--------------------------------------------------------------------------------

Exhibit A

Board Resolutions

[See Attached]



--------------------------------------------------------------------------------

Exhibit B

Certificate of Incorporation

[See Attached]



--------------------------------------------------------------------------------

Exhibit C

Bylaws

[See Attached]